 



Exhibit 10.10
CONFORMED COPY

 
CREDIT AGREEMENT
Among
RESIDENTIAL FUNDING COMPANY, LLC,
The Several Lenders
from Time to Time Parties Hereto,
GMAC LLC,
as Agent,
Dated as of February 21, 2008


 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.1.
  Defined Terms     1  
 
           
1.2.
  Other Definitional Provisions     19  
 
           
2.1.
  Loan Commitments     20  
 
           
2.2.
  Procedure for Borrowings     20  
 
           
2.3.
  Termination or Reduction of Commitments     20  
 
           
2.4.
  Prepayments     21  
 
           
2.5.
  Continuation Options     21  
 
           
2.6.
  Minimum Amounts of Borrowings     21  
 
           
2.7.
  Repayment of Loans; Limitation on Recourse; Evidence of Debt     21  
 
           
2.8.
  Interest Rates and Payment Dates     22  
 
           
2.9.
  Non-use fee     22  
 
           
2.10.
  Computation of Interest and Fees     23  
 
           
2.11.
  Inability to Determine Interest Rate     23  
 
           
2.12.
  Pro Rata Treatment and Payments     23  
 
           
2.13.
  Illegality     24  
 
           
2.14.
  Increased Costs     24  
 
           
2.15.
  Taxes     25  
 
           
2.16.
  Indemnity     27  
 
           
2.17.
  Notice of Amounts Payable; Relocation of Lending Office; Mandatory Assignment
    29  
 
           
2.18.
  Release of Pledged Pre-Sale Loans and Pledged Loans     30  
 
           
2.19.
  New Developers; Addition of Collateral     31  
 
           
2.20.
  Required Repayments     32  
 
           
2.21.
  Payments on Settlement Dates     32  
 
           
3.1.
  Financial Condition     33  
 
           
3.2.
  Existence     33  
 
           
3.3.
  Power; Authorization; Enforceable Obligations     33  
 
           
3.4.
  No Legal Bar     34  
 
           
3.5.
  No Material Litigation     34  
 
           
3.6.
  Federal Regulations     34  
 
           
3.7.
  Investment Company Act     34  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
3.8.
  ERISA     34  
 
           
3.9.
  No Material Misstatements     34  
 
           
3.10.
  Purpose of Loans     34  
 
           
3.11.
  Representations with Respect to Pledged Loans     34  
 
           
4.1.
  Conditions to Initial Loans     35  
 
           
4.2.
  Conditions to Each Loan     35  
 
           
5.1.
  Financial Statements     36  
 
           
5.2.
  Certificates; Other Information     36  
 
           
5.3.
  Notices     36  
 
           
5.4.
  Maintenance of Existence     36  
 
           
5.5.
  Compliance with Bank Facility Agreement Covenants     37  
 
           
5.6.
  Compliance with Bank Facility Agreement Covenants with Respect to Pledged
Loans     37  
 
           
5.7.
  Audits     37  
 
           
5.8.
  Keeping of Records and Books of Account     37  
 
           
5.9.
  Delivery of Notes     38  
 
           
5.10.
  Assignments of Mortgage     38  
 
           
6.1.
  Merger, Consolidation, Etc     38  
 
           
6.2.
  Limitation on Liens     38  
 
           
6.3.
  Line of Business     38  
 
           
6.4.
  Borrowing Base     38  
 
           
7.1.
  Events of Default     38  
 
           
7.2.
  Servicing Termination Events     40  
 
           
8.1.
  Appointment     41  
 
           
8.2.
  Delegation of Duties     41  
 
           
8.3.
  Exculpatory Provisions     41  
 
           
8.4.
  Reliance by Agent     41  
 
           
8.5.
  Notice of Default     42  
 
           
8.6.
  Non-Reliance on Agent and Other Lenders     42  
 
           
8.7.
  Indemnification     42  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
8.8.
  Agent in Its Individual Capacity     43  
 
           
8.9.
  Successor Agent     43  
 
           
9.1.
  Amendments and Waivers     43  
 
           
9.2.
  Notices     44    
9.3.
  No Waiver; Cumulative Remedies     45  
 
           
9.4.
  Survival of Representations and Warranties     45  
 
           
9.5.
  Payment of Expenses and Taxes     45  
 
           
9.6.
  Successors and Assigns; Participations and Assignments     46  
 
           
9.7.
  Adjustments     49  
 
           
9.8.
  Counterparts     50  

-iii-



--------------------------------------------------------------------------------



 



      SCHEDULES
 
   
I
  Commitments
II
  Addresses for Notices
III
  Material Litigation
IV
  List of Resorts
V
  Syndicated Loans
 
    EXHIBITS
 
   
A
  Pledge Agreement
B
  Assignment and Assumption
C
  Opinions of Counsel to the Company
D
  Note
E
  Borrowing Base Certificate
F
  Monthly Report
G
  US Tax Compliance Certificate
H
  Developer Supplement
 
    ANNEXES
 
   
A
  Requirements for Eligible Pre-Sale Receivables
B
  Requirements for Eligible A, D & C Loans
C
  Requirements for an Eligible Developer
D
  Requirements for an Eligible Resort Related to an A, D & C Loan

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT, dated as of February 21, 2008, among:

  (a)   RESIDENTIAL FUNDING COMPANY, LLC (the “Company”);     (b)   the several
banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”);     (c)   GMAC LLC, as agent for the Lenders
hereunder (in such capacity, the “Agent”).

The parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:
     “A, D & C Loans”: means Construction Loans and Pre-Sale Loans.
     “A, D & C Loan Agreement”: an agreement between a Developer and the Company
as amended or modified from time to time pursuant to which the Company extends a
Construction Loan or a Pre-Sale Loan.
     “A, D & C Note”: the promissory note made by a Developer in favor of the
Company in connection with an A, D & C Loan Agreement and the A, D & C Loan
evidenced thereby.
     “Adjusted Construction Loan Outstanding Balance”: on any date of
determination, (i) the aggregate Outstanding Balance of Eligible Construction
Loans that are Pledged Loans as of the last day of the immediately preceding
Settlement Period minus (ii) the sum, without duplication, for the Eligible
Construction Loans that are Pledged Loans of (A) the Pro Rata Share of the
Single Developer Overconcentration Amount and (B) the Pro Rata Share of the
Multiple Developer Overconcentration Amount, in each case as of the last day of
the immediately preceding Settlement Period.
     “Adjusted Pre-Sale Loan Outstanding Balance”: on any date of determination,
(i) the aggregate Outstanding Balance of Eligible Pre-Sale Loans that are
Pledged Loans as of the last day of the immediately preceding Settlement Period
minus (ii) the sum, without duplication, for the Eligible Pre-Sale Loans that
are Pledged Loans of (A) the Pro Rata Share of the Foreign Obligor
Overconcentration Amount, (B) the Pro Rata Share of the Single Developer
Overconcentration Amount, (C) the Pro Rata Share of the Multiple Developer
Overconcentration Amount and (D) the Excess Developer Advance Amount for all
such pledged Eligible Pre-Sale Loans, in each case as of the last day of the
immediately preceding Settlement Period.
     “Adjusted Timeshare Backed Loan Outstanding Balance”: on any date of
determination, (i) the aggregate Outstanding Balance of Eligible Timeshare
Backed Loans pledged under the Bank Facility Agreement plus the aggregate
Outstanding Balance of Eligible Timeshare Backed Loans that are Pledged Loans as
of the last day of the

 



--------------------------------------------------------------------------------



 



immediately preceding Settlement Period minus (ii) the sum, without duplication,
for all such pledged Eligible Timeshare Backed Loans of (A) the Pro Rata Share
of the Foreign Obligor Overconcentration Amount, (B) the Pro Rata Share of the
Single Developer Overconcentration Amount, (C) the Pro Rata Share of the
Multiple Developer Overconcentration Amount, (D) the Set Aside Letter
Overconcentration Amount and (E) the Excess Developer Advance Amount for all
such pledged Eligible Timeshare Backed Loans in each case as of the last day of
the immediately preceding Settlement Period.
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
     “Agent”: as defined in the preamble hereto.
     “Agreement”: this Agreement, as amended, supplemented or otherwise modified
from time to time.
     “Applicable Margin”: 3.00%.
     “Applicable Underlying Declarations”: each declaration of condominium,
declaration of covenants, conditions and restrictions, supplemental declaration
of use restrictions or similar instrument applicable to a Resort pursuant to
which the property regime, and related non-disturbance rights, are established
at such Resort, including all exhibits and amendments thereto.
     “Approved Fund”: as defined in Section 9.6(b).
     “Assessments”: any assessments, including but not limited to, real estate
taxes, recreation fees, insurance premiums, community club or property owners
association dues, water and sewer improvement district assessments or other
similar assessments, made with respect to a Timeshare, the nonpayment of which
would result in the imposition of a Lien or other encumbrance upon the
Timeshare.
     “Assignee”: as defined in Section 9.6(b).
     “Assignment and Assumption”: as defined in Section 9.6(b)(ii)(B)
substantially in the form of Exhibit B.
     “Available Commitment”: as to any Lender at any time, the excess, if any,
of such Lender’s Commitment over the aggregate outstanding principal amount at
such time of all Loans made by such Lender.
     “Available Funds”: with respect to any Settlement Date, the sum of (i) all
amounts paid to Issuer pursuant to the Bank Facility Agreement that were not
used to fund

2



--------------------------------------------------------------------------------



 



new Eligible Receivables, (ii) Collections from Pledged Loans received during
the related Settlement Period, and (iii) all Required Repayments required to be
made during the related Settlement Period.
     “Bank Facility Agent”: as defined in the definition of Bank Facility
Agreement.
     “Bank Facility Agreement”: the Loan and Security Agreement, dated as of
January 26, 2006, among the Issuer, the Company, as Master Servicer, the persons
from time to time parties thereto, as Conduit Lenders, the financial
institutions from time to time parties thereto, as Committed Lenders, the
financial institutions from time to time party thereto, as Managing Agents, and
the financial institution party thereto as Administrative Agent (the “Bank
Facility Agent”), as such agreement has heretofore been amended, supplemented
and modified from time to time; provided that no amendment, modification or
supplement thereto that could reasonably be expected to have a material adverse
effect on the interests of the Lenders shall not be effective for purpose of any
provision of the Bank Facility Agreement incorporated in this Agreement, unless
the Majority Lenders shall have given their written consent to such amendment,
modification or supplement; and provided, further that if the Bank Facility
Agreement is terminated, references herein to the Bank Facility Agreement shall
be deemed to be references to such agreement as it was in effect (subject to the
foregoing proviso) immediately prior to such termination.
     “Benefitted Lender”: as defined in Section 9.7.
     “Board of Directors”: as to the Company, its Board of Directors (or
analogous governing body) or any committee thereof.
     “Borrowing”: the making of a Loan hereunder and, if applicable, as to which
a single Interest Period is in effect.
     “Borrowing Base”: on any date of determination, the sum of (i) the
Borrowing Base First Component, (ii) the Borrowing Base Second Component and
(iii) the Borrowing Base Third Component.
     “Borrowing Base Certificate”: a certificate of the Company in the form of
Exhibit E.
     “Borrowing Base First Component”: on any date of determination, (i) the
product of 90% times the Adjusted Timeshare Backed Loan Outstanding Balance as
of the last day of the immediately preceding Settlement Period minus (ii) the
Aggregate Principal Balance (as defined in the Bank Facility Agreement) as of
the last day of the immediately preceding Settlement Period.
     “Borrowing Base Second Component”: as of any date of determination, the
product of 75% times the Adjusted Construction Loan Outstanding Balance as of
the last day of the immediately preceding Settlement Period.
     “Borrowing Base Third Component”: as of any date of determination, the
product of 50% times the sum of (i) the Adjusted Pre-Sale Loan Outstanding
Balance and (ii) the Set Aside Overconcentration Amount as of the last day of
the immediately preceding Settlement Period.
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in Minneapolis, Minnesota or New York, New York are authorized
or required by law to close; provided that when used in connection with the
determination of the LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollars in the London interbank
market.
     “Capital Shares”: any and all shares, membership or other ownership
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
     “CLO”: as defined in Section 9.6(b).

3



--------------------------------------------------------------------------------



 



     “Closing Date”: the date on which each of the conditions precedent set
forth in Section 4.1 shall have been satisfied.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.
     “Collateral”: as defined in the Pledge Agreement.
     “Collections”: all amounts received in respect of the Collateral,
including, without limitation, (i) all payments of principal received by or on
behalf of the Company with respect to the Collateral, (ii) all payments of
interest made by Obligors with respect to the Collateral, (iii) all payments of
late payment charges and other fees (unless remitted back to the related
Developer) made by Obligors with respect to the Collateral, and (iv) the
proceeds from any Servicer Advance (as defined in the Bank Facility Agreement)
made by the Company; provided, however, that
     (a) if any of the aforementioned amounts have been conditionally credited
to the account in which such amounts have been deposited during a Settlement
Period but are subsequently deducted from such account as a result of a
chargeback of uncollected funds by the financial institution at which such
account is maintained prior to the allocation of such amounts, then such
aforementioned amounts shall be calculated net of any such chargeback;
     (b) if such chargeback occurs after such allocation, the amount of such
chargeback can be withdrawn from subsequently received Collections;
     (c) payments in respect of Assessments shall not constitute Collections or
Collateral; and
     (d) any condemnation proceeds or insurance proceeds received by the Company
or the Company from a casualty insurance policy maintained by a Developer or
Owners’ Association related to a Resort or Timeshare shall not be deemed
Collections if the applicable Developer or Owners’ Association has elected, with
the prior written consent of the Company (to the extent that the Applicable
Underlying Declarations, the Developer Agreements and applicable law permit the
Company to withhold its consent) to rebuild or repair the Resort related to such
Timeshare and such amount received under the condemnation award or the insurance
policy is remitted to the Developer or the Owners’ Association for the
rebuilding or repair of the related Resort.
     “Commitment”: as to any Lender, the obligation of such Lender to make Loans
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I, as such amount may
be increased or reduced from time to time in accordance with the provisions of
this Agreement.
     “Commitment Percentage”: as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the aggregate Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding.

4



--------------------------------------------------------------------------------



 



     “Commitment Period”: the period from and including the date hereof to but
not including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.
     “Company”: as defined in the preamble hereto.
     “Construction Loan”: a loan and other financial accommodations from time to
time extended by the Company to a Developer in connection with the acquisition,
development, construction and completion of a Resort and/or Resort amenities,
related golf courses and other related projects.
     “Contract”: as defined in the Bank Facility Agreement.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
     “Credit Documents”: this Agreement, any Notes, the Pledge Agreement and the
ResCap Guaranty.
     “Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

5



--------------------------------------------------------------------------------



 



     “Defaulted A, D & C Loan” means an A, D & C Loan:
     (i) which remains outstanding and not fully repaid more than five (5) days
after the maturity date therefor (whether by scheduled maturity, acceleration or
otherwise),
     (ii) which is owing by a Developer subject to an Insolvency Event,
     (iii) which is owing by a Developer for which the Company has terminated
its hypothecation line of credit or other financing arrangement (as a result of
a default or comparable event under such line of credit or financing
arrangement) extended to such Developer that in part evidences an A, D & C Loan
subject hereto,
     (iv) in the case of Pre-Sale Loans, for which the Outstanding Balance
thereof exceeds the amount of Pre-Sale Receivables and other collateral both
required under the applicable Pre-Sale Agreement to collateralize such Pre-Sale
Loan and actually collateralizing such Pre-Sale Loan (i.e. exceeds the required
borrowing base therefor) by an amount (a) equal to or less than 10% times the
aggregate of such Pre-Sale Receivables and other collateral for a period of more
than forty (40) days, which forty-day period shall begin on the earlier of
(i) the date on which the Company has actual knowledge of such condition, or
(ii) the first Settlement Date immediately following the occurrence of such
condition, or (b) greater than 10% times the aggregate of such Pre-Sale
Receivables and other collateral at any time,
     (v) for which a breach, default, event of default, amortization event,
termination event or similar event has occurred and is continuing under the
applicable A, D & C Loan Agreement that allows the Company to exercise rights
and remedies in respect of such A, D & C Loan, including the acceleration of the
repayment of such A, D & C Loan;
     (vi) which is owing by a Developer for which there shall have occurred any
event which has a Material Adverse Effect on such Developer; or
     (vii) for which a related Resort becomes subject to or is threatened to
become subject to partial or total condemnation or is taken by a Governmental
Authority by eminent domain.
     “Defaulted Pre-Sale Receivable”: a Pre-Sale Receivable: (i) for which, on
the last day of any Settlement Period, any payment then due and payable in
respect thereof has remained unpaid for more than ninety (90) days (or, with
respect to a Pre-Sale Receivable originated by Bluegreen Corporation,
one-hundred twenty (120) days) from the original due date for such payment,
(ii) which the Company has deemed uncollectible, (iii) which has been written
off in the normal course of the Developer’s or the Company’s business prior to
becoming ninety (90) days (or, with respect to a Receivable originated by
Bluegreen Corporation, one-hundred twenty (120) days) past due, or which
otherwise should be written off pursuant to the requirements of the Originator
Resource Guide, (iv) as to which amounts due and payable under the Contract
related thereto have been accelerated or the foreclosure proceedings with
respect to the

6



--------------------------------------------------------------------------------



 



Timeshare related thereto have been initiated by the applicable Developer or the
Company or as to which the Company has received a deed-in-lieu of foreclosure or
(v) as to which a Responsible Officer of the Company has received notice that
the Obligor thereof is subject to an Insolvency Event.
     “Delinquent Pre-Sale Receivable”: a Pre-Sale Receivable which is not a
Defaulted Pre-Sale Receivable and (x) as to which, on the last day of any
Settlement Period, any payment then due and payable has remained unpaid for more
than sixty (60) days (or, with respect to a Pre-Sale Receivable originated by
Bluegreen Corporation, ninety (90) days) from the original due date for such
payment or (y) which, consistent with the applicable Originator Resource Guide,
or in the ordinary course of the Company’s business has been or should be
classified as delinquent.
     “Developer”: (i) in the case of a Timeshare Backed Loan, a Developer as
defined in the Bank Facility Agreement, (ii) in the case of Pre-Sale Loans, any
Person who extends financing to an Obligor resulting in the generation of a
Pre-Sale Receivable for the purpose of purchasing a Timeshare in a Resort; and
(iii) in the case of Construction Loans, any Person who is constructing a Resort
for the purpose of selling Timeshares; provided, however, that no Person shall
constitute a Developer hereunder unless (i) such Developer is an Eligible
Developer on the Closing Date, (ii) if applicable, at the time of the execution,
delivery and effectiveness of the Developer Supplement for such Developer or
(iii) at the time of the execution, delivery and effectiveness of a Developer
Supplement under, and as defined in, the Bank Facility Agreement, so long as the
aggregate Outstanding Balance of Developer Loans of such Developer in the Loan
Portfolio do not exceed $10,000,000.
     “Developer Agreements”: the Developer Facility Documents and the A, D & C
Loan Agreements.
     “Developer Facility Documents”: as defined in the DB Loan Agreement.
     “Developer Loan”: means a Timeshare Backed Loan or an A, D & C Loan.
     “Developer Supplement”: for any Developer whose Developer Loan and
Receivables become subject to the terms of this Agreement after the date hereof,
a supplement to this Agreement prepared and executed by the Company and the
Company substantially in the form of Exhibit H hereto and becomes effective
pursuant to Section 2.19.
     “Dollars” and “$”: dollars in lawful currency of the United States of
America.
     “Eligible A, D & C Loans”: on any Settlement Date or Loan Date, as
applicable, any A, D & C Loan which satisfied the requirements of Annex B
attached hereto.
     “Eligible Construction Loan”: a Construction Loan that is an Eligible A, D
& C Loan.

7



--------------------------------------------------------------------------------



 



     “Eligible Developer”: (i) with respect to a Timeshare Backed Loan, an
Eligible Developer as defined in the Bank Facility Agreement, and (ii) with
respect to an A, D & C Loan, a Developer that satisfies the requirements in
Annex C hereto.
     “Eligible Loan”: an Eligible Construction Loan, Eligible Pre-Sale Loan or
Eligible Timeshare Backed Loan.
     “Eligible Pre-Sale Loan”: a Pre-Sale Loan that is an Eligible A, D & C
Loan.
     “Eligible Pre-Sale Receivables”: on any Settlement Date or Loan Date, as
applicable, any Receivable which satisfied the requirements of Annex A attached
hereto as of the last day of the immediately proceeding Settlement Period.
     “Eligible Timeshare Backed Loan”: an “Eligible Developer Loan” as defined
in the Bank Facility Agreement.
     “Eligible Timeshare Receivable”: an “Eligible Receivable” as defined in the
Bank Facility Agreement.
     “Enforceability Exceptions”: exceptions to the enforceability of an
obligation arising under (i) bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting creditors’ rights generally, and
(ii) general principles of equity, including concepts of materiality,
reasonableness, good faith and fair dealing and the possible unavailability of
specific performance, regardless of whether considered in a proceeding at equity
or at law.
     “Environmental Defect”: with respect to a Resort, the noncompliance with
any Environmental Law relating to such Resort so long as such noncompliance has
not resulted in the cessation of operations of such Resort.
     “Environmental Laws”: all federal, state or local laws, rules, regulations
or orders governing, imposing standards of conduct with respect to, or
regulating in any way the discharge, generation, removal, transportation,
storage or handling of toxic or hazardous substances, materials or waste.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Event of Default”: any of the events specified in Section 7.1; provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.
     “Event of Termination”: as defined in the Bank Facility Agreement.
     “Excess Developer Advance Amount”: on any Settlement Date or Loan Date, as
applicable, for the last day of the immediately preceding Settlement Period for
the applicable Loan Type, the aggregate for all of the Developers of each
Developer’s excess of the Outstanding Balance of each of its Eligible Timeshare
Backed Loans or

8



--------------------------------------------------------------------------------



 



Eligible Pre-Sale Loans, respectively, in the Loan Portfolio over 90% or 60%,
respectively, times the Outstanding Balance of Receivables or Pre-Sale
Receivables securing each such Eligible Timeshare Backed Loans or Eligible
Pre-Sale Loans, respectively, in the Loan Portfolio.
     “Federal Funds Effective Rate” for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day of such rates on such transactions received by the Agent
from three federal funds brokers of recognized standing selected by it.
     “Federal Funds Rate Loan”: any Loan bearing interest at a rate determined
by reference to the Federal Funds Effective Rate in effect on such day (rounded
upwards, if necessary, to the next 1/16 of 1%). If for any reason the Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, the Prime Rate shall be substituted until the circumstances giving rise
to such inability no longer exist. Any change in the Federal Funds Effective
Rate shall be effective as of the opening of business on the effective day of
such change in the Federal Funds Effective Rate.
     “Final Collection Date”: the date following the Termination Date on which
the aggregate outstanding principal balance of the Loans has been reduced to
zero and each Lender and the Agent have received all amounts payable to each
Lender or the Agent, as applicable, pursuant to this Agreement or any other
Credit Documents.
     “Financial Officer”: with respect to any Person, the chief financial
officer, principal accounting officer, a financial vice president, treasurer or
assistant treasurer of such Person.
     “Fitch”: Fitch, Inc., and its successors.
     “Foreign Obligor Overconcentration Amount”: on any Settlement Date or Loan
Date, as applicable, the excess of (i) the aggregate Outstanding Balance of all
Eligible Timeshare Receivables and Eligible Pre-Sale Receivables that are owed
by Obligors who reside outside of the United States or Canada on the last day of
the immediately preceding Settlement Period over (ii) an amount equal to 7%
times the aggregate Outstanding Balance of all Eligible Timeshare Receivables
and Eligible Pre-Sale Receivables on the last day of the immediately preceding
Settlement Period.
     “Foreign Subsidiary”: each Subsidiary of the Company organized under the
laws of any jurisdiction other than the United States, any state thereof, and
the District of Columbia.
     “Full Recourse Obligations” means the indemnities made by the Company
pursuant to Section 2.13, 2.14, 2.15, 2.16, 2.17 and 2.20 and the obligation of
the Company to distribute Available Funds in accordance with Section 2.21.

9



--------------------------------------------------------------------------------



 



     “GAAP”: generally accepted accounting principles in the United States of
America as in effect from time to time.
     “Governmental Authority”: any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the holder of
such Indebtedness of the payment thereof or to protect such holder against loss
in respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.
     “Indebtedness” of any Person means on any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles, (v) all
indebtedness secured by a Lien on any asset of such Person, whether or not such
indebtedness is otherwise an obligation of such Person, and (vi) all
indebtedness of others Guaranteed by such Person; provided that “Indebtedness”
of the Company or any of its Subsidiaries shall not be deemed to include
Non-recourse Debt.
     “Insolvency Event”: for any Person (i) such Person admitting in writing its
inability to pay its debts generally, or making a general assignment for the
benefit of creditors; or any proceeding being instituted against such Person or
by such Person seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, or other similar
official for it or for any substantial part of its property, and, in the case of
an involuntary proceeding only, which proceeding has not been dismissed or
stayed for a period of sixty (60) days; or (ii) such Person’s Board of Directors
or Board of Managers voting affirmatively to authorize any of the actions set
forth in clause (i) above.
     “Interest Payment Date”: (a) except as set forth in clause (a), as to any
Loan, the last day of the Interest Period applicable thereto; and (b) as to any
Federal Funds Rate Loan, each Settlement Date to occur while such Loan is
outstanding and the date such Loan is paid in full, provided that in addition to
the foregoing, each of (x) the date upon

10



--------------------------------------------------------------------------------



 



which both the Commitments have been terminated and the Loans have been paid in
full shall constitute an “Interest Payment Date” and (y) the Termination Date
shall be deemed to be an “Interest Payment Date” with respect to any interest
which is then accrued hereunder.
     “Interest Period”: with respect to any Loan (other than any Federal Funds
Rate Loan):
     (a) initially, the period commencing on the borrowing date, as the case may
be, with respect to such Loan and ending one month thereafter or such other date
as the Company and the Agent shall agree; and
     (b) thereafter, each period commencing on the last day of the preceding
Interest Period applicable to such Loan and ending one month thereafter or such
other date as the Company and the Agent shall agree;
     provided that all of the foregoing provisions relating to Interest Periods
are subject to the following:
     (1) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of an Interest Period pertaining to a Loan, the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day; and
     (2) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
     Notwithstanding anything to the contrary contained in this Agreement, no
Interest Period for Loans shall be selected by the Company which ends on a date
after the Termination Date.
     “Interval”: with respect to any Timeshare, the number of days or weeks
during a calendar year (or, with respect to a Timeshare that applies on an
alternating year basis, the number of days or weeks during each two-year or
three-year period, as applicable) which the Obligor who acquires such Timeshare
is entitled to occupy a unit in a Resort (or group of Resorts in the case of a
points-based or right-to-use program) as a result of such obligor’s purchase of
such Timeshare.
     “Issuer”: RFC Resort Funding, LLC, a Delaware limited liability company.
     “Lenders”: as defined in the preamble hereto.
     “Liabilities”: as defined in the Pledge Agreement.

11



--------------------------------------------------------------------------------



 



     “LIBO Rate”: for any Interest Period, the rate determined by the Agent by
reference to the British Bankers’ Association Interest Settlement Rate for
deposits in Dollars, with a maturity comparable to such Settlement Period,
appearing on Bloomberg or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided by such
service, as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) at approximately 11:00 a.m., London time, on the second
Business Day before the first day of such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
shall be the rate at which deposits in Dollars in a principal amount of not less
than $1,000,000 and for a maturity comparable to such Interest Period are
offered by the related Reference Bank in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the second
Business Day before (and for value on) the first day of such Interest Period.
     “LIBO Reserve Rate”: with respect to each day during each Interest Period
pertaining to a Loan, a rate per annum determined for such day in accordance
with the following formula (rounded upward to the nearest 1/100th of 1%):
LIBO Rate
1.00 – LIBO Reserve Requirements
     “LIBO Reserve Requirements”: for any day as applied to a Loan of any
Lender, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including,
without limitation, basic, supplemental, marginal and emergency reserves under
any regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for LIBO funding required to be maintained by
such Lender.
     “Lien”: any mortgage, pledge, lien, security interest, conditional sale or
other title retention agreement or other similar encumbrance.
     “Loan”: as defined in Section 2.1(a).
     “Loan Date”: with respect to any Loan, the date on which a Lender extends a
Loan.
     “Loan Portfolio”: on any day, the Developer Loans pledged as collateral
under the Bank Facility Agreement and the Pledged Loans.
     “Loan Type”: a Construction Loan, a Timeshare Backed Loan or a Pre-Sale
Loan.
     “Majority Lenders”: at any time, Lenders whose Commitment Percentages
represent more than 50% of the aggregate Commitments or, if the Commitments are
terminated or for purposes of acceleration pursuant to Section 7.1, Lenders
holding Loans representing more than 50% of the aggregate principal amount of
all Loans outstanding.

12



--------------------------------------------------------------------------------



 



     “Material Adverse Effect”: a material adverse effect on (a) the financial
condition of the Company and its Subsidiaries taken as a whole, (b) the validity
or enforceability of this Agreement or the rights or remedies of the Agent and
the Lenders hereunder, or (c) the value or collectability of the Collateral,
taken as a whole.
     “Maturity Date”: the date which is the first anniversary of the Termination
Date.
     “Monthly Report”: the Monthly Report substantially in the form of
Exhibit F.
     “Monthly Reporting Date”: with respect to any Settlement Period, the date
one Business Day prior to the immediately succeeding Settlement Date.
     “Moody’s”: Moody’s Investors Service, Inc. and its successors.
     “Mortgage”: any mortgage, deed of trust, purchase money deed of trust or
deed (i) in the case of a Pre-Sale Loan, executed or to be executed in favor of
a Developer to secure indebtedness extended by such Developer to an Obligor
pursuant to the terms of a Pre-Sale Agreement, where such mortgage encumbers or
shall encumber the Timeshare purchased with the proceeds of such Indebtedness
and (ii) in the case of a Construction Loan, in favor of the Company to secure
indebtedness extended by the Company to a Developer pursuant to the terms of the
Construction Loan, where such mortgage encumbers the Resort related to such
Construction Loan.
     “Multiple Developer Overconcentration Amount”: on any Settlement Date or
Loan Date, as applicable, as of the last day of the immediately preceding
Settlement Period, if the aggregate Outstanding Balance of Eligible Loans owing
by the three Developers with the three largest Eligible Loans in the Loan
Portfolio (as size shall be determined by the principal amount thereof) exceeds
50% times the aggregate Outstanding Balance of all Eligible Loans owing by all
Developers in the Loan Portfolio, the amount of such excess.
     “Non-Excluded Taxes”: as defined in Section 2.15(a).
     “Non-US Lender”: as defined in Section 2.15(c).
     “Note”: as defined in Section 9.6(d).
     “Obligor”: (i) with respect to a Pre-Sale Receivable or a Receivable, any
Person obligated to make payments thereon, and (ii) with respect to a Pledged
Loan, the applicable Developer and any guarantor of such Developer’s
obligations, solely to the extent of such guarantor’s guaranty obligations.
     “Originator Resource Guide”: the Loan Policy Guidelines of the Company, as
delivered to the Agent from time to time, which govern the Company’s ability to
extend credit to and otherwise maintain financing transactions with Developers.
     “Other Taxes”: any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made

13



--------------------------------------------------------------------------------



 



hereunder or from the execution, delivery or enforcement, or otherwise with
respect to, this Agreement or any other Credit Document.
     “Outstanding Balance”: with respect to a Pledged Loan at any time, the
outstanding principal balance thereof.
     “Owners’ Association”: for any Resort the homeowners’ or property owners’
association which maintains and manages such Resort.
     “Owners’ Association Agreement”: with respect to any Owners’ Association
the agreement evidencing the formation of such Owners’ Association, together
with any amendments, supplements or modifications thereto, and the bylaws or
other governing documents with respect to such Owners’ Association, together
with any amendments, supplements or modifications thereto.
     “Participant”: as defined in Section 9.6(c).
     “Permitted Lien”: any of the following:
     (a) Liens, charges or other encumbrances for taxes and assessments
(i) which are not yet due and payable or (ii) the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Company is maintaining adequate reserves in accordance with generally accepted
accounting principles;
     (b) Liens, charges or encumbrances arising under and in accordance with the
terms of any Credit Document;
     (c) Liens, charges or other encumbrances related to storage, work, labor,
usage or other liens of like general nature incurred in the ordinary course of
business and not in connection with the borrowing of money, provided, in each
case, the obligation secured is not overdue or, if overdue, is being contested
in good faith by appropriate actions or proceedings the effect of which is to
stay the enforcement of any such lien, charge or encumbrance;
     (d) liens, charges and other encumbrances affecting an Interval, Contract
or Resort which arise from failure by the related Obligor or Owners’ Association
to pay any amount when due, including without limitation taxes and assessments;
     (e) imperfections in title or Liens arising by operation of law not
material in amount and which, individually or in the aggregate, do not
materially interfere with the rights hereunder of any Lender or the
Administrative Agent in the Collateral;
     (f) with respect to a mortgage, ordinary course exceptions to title which
are approved in accordance with the Originator Resource Guide by the Company
(such as easements, dedications, covenants, restrictions, encroachments, claims
and other rights and interests that may be granted in Applicable Underlying
Declarations); and

14



--------------------------------------------------------------------------------



 



     (g) any Lien arising in connection with the Bank Facility Agreement or
permitted to attach to the collateral for the Bank Facility Agreement under the
terms of such agreement (including Liens in favor of the Bank Facility Agent on
any Eligible Deposit Account (as defined in the Bank Facility Agreement) to
which collections with respect to Receivables or Pledged Loans shall be
deposited).
     “Permitted Modification”:
     (x) with respect to a Receivable or Pre-Sale Receivable, (i) a waiver of
late fees, (ii) any modification permitted under the applicable Originator
Resource Guide, and (iii) a Timeshare Upgrade; and
     (y) with respect to a Developer Agreement, any amendment, waiver or
modification that complies with the Originator Resource Guide that does not
materially adversely affect (i) the repayment of the Liabilities or (ii) the
collectability of the Collateral.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Pledge Agreement”: the Pledge Agreement, dated as of the date hereof,
between the Company and the Agent, as the same may be amended, supplemented or
modified from time to time.
     “Pledged Loans”: as defined in the Pledge Agreement.
     “Pledged A, D & C Loan”: an A, D & C Loan that is a Pledged Loan.
     “Pledged Pre-Sale Receivable”: a Pre-Sale Receivable that secures repayment
of a Pre-Sale Loan.
     “Pledged Timeshare Backed Loan”: a Timeshare Backed Loan that is a Pledged
Loan.
     “Pre-Sale Agreement”: a contract for the sale of a Timeshare to an Obligor
that has been executed and delivered by all the parties thereto (including such
Obligor and the applicable Developer) but for which a closing has not yet
occurred and for which a deed or other document evidencing such Obligor’s
interest in such Timeshare has not yet been delivered to such Obligor.
     “Pre-Sale Loan”: a loan or other financial accommodation from time to time
extended by the Originator to a Developer in connection with the financing of a
Pre-Sale Agreement.
     “Pre-Sale Receivable”: the indebtedness of any Obligor under Pre-Sale
Agreement and includes the right to payment of any interest or finance charges
and other obligations of such Obligor with respect thereto.

15



--------------------------------------------------------------------------------



 



     “Prime Rate”: the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
     “Pro Rata Share of Foreign Obligor Overconcentration Amount”: on any
Settlement Date or Loan Date, as applicable, with respect to any Loan Type, the
product of (i) the ratio (expressed as a percentage) of (A) the aggregate
Outstanding Balance of all Eligible Receivables and Eligible Pre-Sale
Receivables related to such Loan Type that are owed by Obligors who reside
outside of the United States or Canada on the last day of the immediately
preceding Settlement Period to (B) the aggregate Outstanding Balance of all
Eligible Receivables and Eligible Pre-Sale Receivables related to the Loan
Portfolio that are owed by Obligors who reside outside of the United States or
Canada on the last day of the immediately preceding Settlement Period, and
(ii) the Foreign Obligor Overconcentration Amount.
     “Pro Rata Share of Multiple Developer Overconcentration Amount”: on any
Settlement Date or Loan Date, as applicable, with respect to any Loan Type, the
product of (i) the ratio (expressed as a percentage) of (A) the aggregate
Outstanding Balance of all Eligible Loans of such Loan Type owing by the three
Developers with the three largest Eligible Loans (as size shall be determined by
the principal amount thereof) on the last day of the immediately preceding
Settlement Period to (B) the aggregate Outstanding Balance of all Eligible Loans
in the Loan Portfolio owing by the three Developers with the three largest
Eligible Loans (as size shall be determined by the principal amount thereof) on
the last day of the immediately preceding Settlement Period, and (ii) the
Multiple Developer Overconcentration Amount.
     “Pro Rata Share of Single Developer Overconcentration Amount”: on any
Settlement Date or Loan Date, as applicable, with respect to any Loan Type, the
aggregate for all Developers of the product of (i) the ratio (expressed as a
percentage) of (A) the aggregate Outstanding Balance of all Eligible Loans of
such Loan Type owing by such Developers included in the Single Developer
Overconcentration Amount on the last day of the immediately preceding Settlement
Period to (B) the aggregate Outstanding Balance of all Eligible Loans owing by
such Developers included in the Single Developer Overconcentration Amount in the
Loan Portfolio on the last day of the immediately preceding Settlement Period,
and (ii) the Single Developer Overconcentration Amount attributable to such
Developer.
     “Receivable”: as defined in the Bank Facility Agreement.
     “Records”: all agreements, documents, instruments, books, records and other
information maintained by or on behalf of the Company with respect to the
Pledged Loans, Pledged Pre-Sale Receivables, the related Obligors and the
Related Security.
     “Register”: as defined in Section 9.6(b).

16



--------------------------------------------------------------------------------



 



     “Related Security”: with respect to any Pledged Loan, (i) all property and
assets (whether real or personal and whether tangible or intangible) from time
to time securing or purporting to secure payment of such Pledged Loan, including
any Pledged Pre-Sale Receivables, whether pursuant to the related A, D & C Loan
Agreement, any Pre-Sale Agreement with the Obligor, any mortgage related to such
loan agreement or Pre-Sale Loan or otherwise, (ii) liens and security interests
in and on any property described in the preceding clause (i) together with all
UCC financing statements, mortgages, and any other filings covering any
collateral securing payment of such Pledged Loan or Pledged Pre-Sale Agreement,
(iii) all guarantees, prepayment penalties, indemnities, warranties, letters of
credit, insurance policies and proceeds and premium refunds thereof and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Pledged Loan or Pledged Pre-Sale Agreement, (iv) the
related A, D & C Loan Agreement and A, D & C Note, the Pre-Sale Agreements and
any other agreements, documents and instruments related to such Pledged Loan or
Pledged Pre-Sale Agreement, (v) all title insurance, hazard insurance, and
casualty insurance policies and proceeds and premium refunds thereof covering
the Resort and the related Timeshares securing such Pledged Loan or Pledged
Pre-Sale Agreement, (vi) any Timeshare repossessed by the Company or
subservicer, (vii) copies of Records maintained by the Company related to the
Pledged Loans and Pledged Pre-Sale Loans and (viii) all proceeds of the
foregoing.
     “Required Repayment”: as defined in Section 2.20.
     “Requirement of Law”: as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
     “ResCap”: Residential Capital, LLC, a Delaware limited liability company.
     “ResCap Guaranty”: the Performance Guaranty, dated as of the date hereof,
from ResCap in favor of the Agent.
     “Resort”: each resort or development built or owned by a Developer listed
on Schedule IV, as the same may be updated from time to time pursuant to the
delivery to the Agent of a Developer Supplement or a Developer Supplement
pursuant to the Bank Facility Agreement in accordance with clause (iii) of the
definition of Developer, the Monthly Report, or such other document reasonably
acceptable to the Agent.
     “Responsible Officer”: means, with respect to any Person, the chief
executive officer, the chief financial officer, the treasurer or controller, or
such other senior officers having titles or responsibilities comparable to such
officers, of such Person.
     “Right-to-Use Agreement”: as defined in the Bank Facility Agreement.
     “SEC”: Securities and Exchange Commission.
     “Servicing Dates”: as defined in Section 7.2(a).

17



--------------------------------------------------------------------------------



 



     “Servicing Termination Event” means the occurrence of any of the following:
     (a) the Company shall fail to make any payment or deposit to be made by it
under Section 2.21 when due and such failure shall remain unremedied for two
(2) Business Days; or
     (b) the Company shall fail to deliver the Monthly Report when due and such
failure shall remain unremedied for two (2) Business Days; or
     (c) the Company shall fail to perform or observe any other term, covenant
or agreement contained in Section 5.5 or 5.6, and such failure can reasonably be
expected to give rise to a Material Adverse Effect; or
     (d) any representation or warranty made by the Company under this
Agreement, any Monthly Report, Borrowing Base Certificate or any Loan request
(x) shall prove to have been false or incorrect in any material respect when
made, (y) shall result in a Material Adverse Effect, and (z) shall not have been
cured or waived by the Agent within thirty (30) days after the date on which
such representation or warranty is breached and gives rise to a Material Adverse
Effect.
     “Set Aside Letter”: a letter agreement from the Company in favor of an
Owners’ Association or the applicable Governmental Authority which oversees and
regulates the related Resort, executed and delivered in accordance with and to
the extent permitted by the laws, rules and regulations of the jurisdiction in
which a Resort is located indicating that the Timeshare unit acquired by such
Obligor in such Resort or the Resort in which such Timeshare unit is located, as
the case may be, shall be complete with respect to the construction and use
thereof within a specified time period and that, notwithstanding such delayed
completion, the purchase and sale of the applicable Timeshare unit shall be
deemed consummated as of the date such Timeshare is sold to such Obligor in
accordance with the laws, rules and regulations of the applicable jurisdiction;
provided, that such Set Aside Letter also must comply with the Originator
Resource Guide.
     “Set Aside Letter Overconcentration Amount”: as of any Settlement Date or
Loan Date, as applicable, for the last day of the immediately preceding
Settlement Period, the excess of the aggregate Outstanding Balance of all
Eligible Timeshare Receivables related to the Loan Portfolio for which Set Aside
Letters have been delivered for which completion of construction and the
availability for use of the related Timeshare and Resort are expected (as
reasonably determined by a reputable third-party construction engineer) to be
completed within four months of such Settlement Date or Loan Date over 10% times
the aggregate Outstanding Balance of all Eligible Timeshare Receivables related
to the Loan Portfolio; provided, however, that if the Outstanding Balance of any
Eligible Timeshare Receivables subject to a Set Aside Letter for which
completion of construction and availability for use of the related Timeshare and
Resort are not expected (as reasonably determined by a reputable third-party
construction engineer) to be completed within four months of such Settlement
Date or Loan Date, all such Eligible Timeshare Receivables shall be deemed in
excess of the above-described 10% allowance and shall be included in the
calculation of the Set Aside Overconcentration Amount.

18



--------------------------------------------------------------------------------



 



     “Settlement Date”: with respect to the first Settlement Period, March 20,
2008, and thereafter, the twentieth calendar day of each calendar month, and if
such day is not a Business Day, then the next succeeding Business Day.
     “Settlement Period”: a period equal to one calendar month; provided,
however, that the first Settlement Period shall be the period from the Closing
Date to February 29, 2008.
     “Single Developer Overconcentration Amount”: as of any Settlement Date or
Loan Date, as applicable, for the last day of the immediately preceding
Settlement Period, the aggregate for all Developers of each Developer’s excess
of the aggregate Outstanding Balance of its loans in the Loan Portfolio over 25%
times the aggregate Outstanding Balance of all Eligible Loans in the Loan
Portfolio.
     “Subsidiary”: as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power (other than
securities or other ownership interests having such power only by reason of the
happening of a contingency which has not occurred) to elect a majority of the
Board of Directors or other Persons performing similar functions are at the time
directly or indirectly owned by such Person.
     “Termination Date”: the earliest of (i) the 182nd day after the date
hereof, (ii) the date on which the Commitments terminate pursuant to
Section 7.1, or (iii) the day specified by the Company on at least five Business
Days’ written notice to the Agent.
     “Timeshare”: as defined in the Bank Facility Agreement.
     “Timeshare Backed Loan”: a Developer Loan as defined in the Bank Facility
Agreement.
     “Timeshare Upgrade”: as defined in the Bank Facility Agreement.
     “Transferee”: as defined in Section 9.6(f).
     “US Tax Compliance Certificate”: as defined in Section 2.15(c)
substantially in the form of Exhibit I.
     “Utilization”: as of any date, the percentage equivalent of a fraction
(i) the numerator of which is the principal amount of Loans outstanding under
this Agreement (after giving effect to any Borrowing or payment on such date) on
such date and (ii) the denominator of which is the amount of the aggregate
Commitments of all Lenders under this Agreement on such date, after giving
effect to any reduction of the Commitments hereunder on such date.
          1.2. Other Definitional Provisions. (b) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.

19



--------------------------------------------------------------------------------



 



          (c) As used herein, and any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in Section 1.1 and accounting terms partly defined in
Section 1.1, to the extent not defined, shall have the respective meanings given
to them under GAAP.
          (d) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (e) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
SECTION 2. AMOUNT AND TERMS OF THE FACILITIES
          2.1. Loan Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make revolving loans (“Loans”) in Dollars to the
Company from time to time during the Commitment Period in an aggregate principal
amount at any one time outstanding not to exceed the amount of such Lender’s
Commitment. During the Commitment Period, the Company may use the Commitments by
borrowing and prepaying the Loans in whole or in part, all in accordance with
the terms and conditions hereof. Notwithstanding anything to the contrary
contained in this Agreement, in no event (after giving effect to the use of
proceeds of any Borrowing) shall (i) any Lender’s Commitment Percentage of a
Borrowing of Loans exceed such Lender’s Available Commitment at the time of such
Borrowing or (ii) the aggregate amount of Loans at any one time outstanding
exceed the lesser of (x) the aggregate Commitments then in effect of all Lenders
and (y) the Borrowing Base then in effect. No portion of the Loan shall be
funded with “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, if it would cause the Company to incur any
prohibited transaction excise tax penalties under Section 4975 of the Code.
          2.2. Procedure for Borrowings. The Company may borrow Loans under the
Commitments during the Commitment Period on any Business Day; provided that the
Company shall give the Agent irrevocable notice (which notice must be received
by the Agent prior to 12:00 Noon Eastern time, one Business Day prior to the
requested borrowing date, specifying (i) the amount to be borrowed, (ii) the
requested borrowing date, and (iii) the respective lengths of the initial
Interest Periods therefor. Each Borrowing under the Commitments shall be in a
amount equal to $1,000,000 minimum. Upon receipt of any such notice from the
Company, the Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each Borrowing available to the Agent
for the account of the Company prior to 11:00 A.M. Eastern time. Such Borrowing
will then immediately be made available to the Company by the Agent crediting
the account of the Company on the books of such office with the aggregate of the
amounts made available to the Agent by the Lenders and in like funds as received
by the Agent.
          2.3. Termination or Reduction of Commitments. The Company shall have
the right, upon not less than five Business Days’ notice to the Agent, to
terminate the Commitments when no Loans are then outstanding or, from time to
time, to reduce the unutilized portion of the

20



--------------------------------------------------------------------------------



 



Commitments. Any such reduction shall be in an amount equal to $1,000,000 or a
multiple of $100,000 in excess thereof and shall reduce permanently the
Commitments then in effect.
          2.4. Prepayments. The Company may, at any time and from time to time,
prepay the Loans, in whole or in part, without premium or penalty (but subject
to the provisions of Section 2.16), prior to 11:00 A.M. Eastern time, upon at
least two Business Days’ irrevocable notice to the Agent, specifying the date
and amount of prepayment. Upon receipt of any such notice the Agent shall
promptly notify each Lender thereof. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with any amounts payable pursuant to Section 2.16. Partial prepayments
shall be in an aggregate principal amount of $1,000,000 or a multiple of
$100,000 in excess thereof.
          2.5. Continuation Options. Any LIBO Loans may be continued as such
upon the expiration of the then-current Interest Period with respect thereto, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans.
          2.6. Minimum Amounts of Borrowings. All Borrowings and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Loans comprising each Borrowing
shall be equal to $1,000,000 or a multiple of $100,000 in excess thereof and so
that there shall not be more than ten Borrowings outstanding at any one time.
          2.7. Repayment of Loans; Limitation on Recourse; Evidence of Debt.
(b) The Company hereby unconditionally promises to pay to each Lender the unpaid
principal amount of each Loan made by such Lender on the Maturity Date. The
Company shall also make, on each Settlement Date, a payment of principal of the
Loans in an amount such that, after giving effect to such payment, the aggregate
outstanding principal balance of the Loans shall equal the Borrowing Base. The
Company hereby further agrees to pay interest in immediately available funds at
the office of the Agent on the unpaid principal amount of such Loans from time
to time from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.8.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Company to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
          (d) The Agent shall maintain the Register pursuant to Section 9.6(b),
and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each Loan made hereunder and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Company and each Lender’s share thereof.

21



--------------------------------------------------------------------------------



 



          (e) The entries made in the Register and accounts maintained pursuant
to paragraphs (b) and (c) of this Section 2.7 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of any Lender or the Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Company to repay (with applicable interest) the Loans made
to the Company in accordance with the terms of this Agreement.
          (f) All payments to be made by the Company in respect of its
obligations hereunder other than the Full Recourse Obligations shall be made
only from Collateral (including proceeds obtained following the exercise of
remedies with respect to the Collateral pursuant to the Pledge Agreement), and
only to the extent that the Company, the Agent or the Lenders shall have
received sufficient payments from such proceeds to make payments in respect of
such obligations in accordance with Section 2.21.
          (g) The Revolving Loan of a Lender may be evidenced by a Note issued
by the Company in accordance with Section 9.6(d).
          2.8. Interest Rates and Payment Dates.
          (b) The Loans shall bear interest at a rate per annum equal to the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin or, if Loans are to be converted to Federal Funds Rate Loans
pursuant to Section 2.13, the Federal Funds Rate plus the Applicable Margin.
          (c) Subject to the provisions of the following sentence, interest
shall be payable in arrears on each Interest Payment Date; provided, that
interest accruing pursuant to paragraph (c) of this Section 2.8 shall be payable
from time to time on demand.
          (d) If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any non-use fee or any other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is (x) in the case of overdue principal, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.8 plus 1% or (y) in the case of overdue interest or other amount, the
rate described in paragraph (a) of this Section 2.8 plus 1%, in each case from
the date of such non-payment until such amount is paid in full (as well after as
before judgment). For purposes of this Agreement, principal shall be “overdue”
only if not paid in accordance with the provisions of Section 2.7.
          2.9. Non-use fee. The Company shall pay to the Agent, for the ratable
account of the Lenders, a non-use fee for each day prior to the termination of
the Commitments equal to 0.20% per annum on the excess, if any, of (x) the
aggregate Commitments on such day over (y) the aggregate principal amount of
Loans outstanding. On each Settlement Date (or, if earlier, on the date upon
which both the Commitments are terminated and the Loans are paid in full), the
Company shall pay to the Agent, for the ratable benefit of the Lenders, the
portion of such non-use fee which accrued during the Settlement Period most
recently ended (or, in the case of the payment due on the Maturity Date, the
portion thereof ending on such date); provided that any

22



--------------------------------------------------------------------------------



 



Lender may waive the non-use fee payable to it in its sole discretion (it being
understood that, if a Lender shall so waive the payment of the non-use fee
payable to it, no Event of Default shall occur with respect to any failure to
pay such Lender its non-use fee).
          2.10. Computation of Interest and Fees. Interest on all Loans shall be
computed on the basis of the actual number of days elapsed over a year of
360 days or, in the case of Loans bearing interest at the Prime Rate, a year of
365 or 366 days as appropriate (in each case including the first day but
excluding the last day). Each determination of an interest rate by the Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Company and the Lenders in the absence of manifest error. All fees shall be
computed on the basis of a year composed of twelve 30-day months. The Agent
shall, at any time and from time to time upon request of the Company, deliver to
the Company a statement showing the quotations used by the Agent in determining
any interest rate applicable to Loans pursuant to this Agreement.
          2.11. Inability to Determine Interest Rate. If the LIBO Rate cannot be
determined by the Agent in the manner specified in the definition of the term
“LIBO Rate” contained in Section 1.1 of this Agreement, the Agent shall give
telecopy or telephonic notice thereof to the Company and the Lenders as soon as
practicable thereafter. Until such time as the LIBO Rate can be determined by
the Agent in the manner specified in the definition of such term contained in
said Section 1.1, the LIBO Rate shall be the last LIBO Rate that the Agent was
able to determine.
          2.12. Pro Rata Treatment and Payments. (b) Each Borrowing of Loans
from the Lenders hereunder and (except as provided in Section 2.17(c)) any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Commitment Percentages of the Lenders. Each payment (including
each prepayment) by the Company on account of principal of and interest on the
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Loans then held by the Lenders.
          (c) All payments (including prepayments) to be made by the Company
hereunder, whether on account of principal, interest or otherwise, shall be made
without set-off or counterclaim and shall be made prior to 2:00 p.m. Eastern
time on the due date thereof to the Agent, for the account of the relevant
Lenders in Dollars and in immediately available funds. The Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension. If any payment on a Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.
          (d) Unless the Agent shall have been notified in writing by any Lender
prior to the deadline for funding a Borrowing that such Lender will not make the
amount that would constitute its Commitment Percentage of such Borrowing
available to the Agent, the Agent may

23



--------------------------------------------------------------------------------



 



assume that such Lender is making such amount available to the Agent, and the
Agent may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is not made available to the Agent by the
required time on the borrowing date therefor, such Lender shall pay to the
Agent, on demand, such amount with interest thereon at a rate equal to the daily
average Federal Funds Effective Rate for the period until such Lender makes such
amount immediately available to the Agent. A certificate of the Agent submitted
to any Lender with respect to any amounts owing under this Section 2.12 shall be
conclusive in the absence of manifest error. If such Lender’s Commitment
Percentage of such Borrowing is not made available to the Agent by such Lender
within three Business Days of such borrowing date, the Agent shall be entitled
to recover such amount with interest thereon at the Federal Funds Effective
Rate, on demand, from the Company.
          2.13. Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Loans as contemplated by this Agreement, such Lender shall give notice thereof
to the Agent and the Company describing the relevant provisions of such
Requirement of Law (and, if the Company shall so request, provide the Company
with a memorandum or opinion of counsel of recognized standing (as selected by
such Lender) as to such illegality), following which (a) the commitment of such
Lender hereunder to make and continue Loans as such shall forthwith be canceled
and (b) such Lender’s Loans then outstanding as Loans, if any, shall be
converted automatically to Federal Funds Rate Loans (i) on the respective last
days of the then current Interest Periods with respect to such Loans or
(ii) within such earlier period as required by law. If any such conversion of a
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Company shall pay to such Lender such amounts,
if any, as may be required pursuant to Section 2.16.
          2.14. Increased Costs. (b) If there shall be (i) any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining any
Loans or (ii) any reduction in any amount receivable in respect thereof, and
such increased cost or reduced amount receivable is due to either:
     (x) the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof; or
     (y) the compliance with any guideline or request made after the date hereof
from any central bank or other Governmental Authority (whether or not having the
force of law),
then (subject to the provisions of Section 2.17) the Company shall from time to
time, upon demand by such Lender pay such Lender additional amounts sufficient
to compensate such Lender for such increased cost or reduced amount receivable.
          (c) If any Lender shall have reasonably determined that (i) the
applicability of any law, rule, regulation or guideline adopted after the date
hereof pursuant to or arising out of the July 1988 paper of the Basle Committee
on Banking Regulations and Supervisory Practices entitled “International
Convergence of Capital Measurement and Capital Standards,” or (ii) the adoption
after the date hereof of any other law, rule, regulation or guideline regarding
capital

24



--------------------------------------------------------------------------------



 



adequacy affecting such Lender, or (iii) any change arising after the date
hereof in the foregoing or in the interpretation or administration of any of the
foregoing by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or (iv) compliance by
such Lender (or any lending office of such Lender), or any holding company for
such Lender which is subject to any of the capital requirements described above,
with any request or directive of general application issued after the date
hereof regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of any such holding company as a direct consequence of such Lender’s obligations
hereunder to a level below that which such Lender or any such holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such holding company
with respect to capital adequacy) by an amount reasonably deemed by such Lender
to be material, then (subject to the provisions of Section 2.17) from time to
time such Lender may request the Company to pay to such Lender such additional
amounts as will compensate such Lender or any such holding company for any such
reduction suffered, net of the savings (if any) which may be reasonably
projected to be associated with such increased capital requirement. Any
certificate as to such amounts which is delivered pursuant to Section 2.17(a)
shall, in addition to any items required by Section 2.17(a), include the
calculation of the savings (if any) which may be reasonably projected to be
associated with such increased capital requirement; provided that in no event
shall any Lender be obligated to pay or refund any amounts to the Company on
account of such savings.
          (d) In the event that any Governmental Authority shall impose any LIBO
Reserve Requirements which increase the cost to any Lender of making or
maintaining Loans, then (subject to the provisions of Section 2.17) the Company
shall thereafter pay in respect of the Loans of such Lender a rate of interest
based upon the LIBO Reserve Rate (rather than upon the LIBO Rate). From and
after the delivery to the Company of the certificate required by
Section 2.17(a), all references contained in this Agreement to the LIBO Rate
shall be deemed to be references to the LIBO Reserve Rate with respect to each
such affected Lender.
          2.15. Taxes. (b) All payments made by the Company under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes) or
any other tax based upon net income imposed on the Agent or any Lender as a
result of a present or former connection between the Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement). If any such non-excluded taxes, levies, imposts, duties,
charges, fees deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be withheld from any amounts payable to the Agent or any Lender
hereunder, the amounts so payable to the Agent or such Lender shall be increased
to the extent necessary to yield to the Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) a net amount equal to the amount it
would have received had no such deduction or withholding been made.
Notwithstanding the foregoing, the Company shall not be required to increase any
such amounts

25



--------------------------------------------------------------------------------



 



payable to any Lender with respect to any Non-Excluded Taxes if such Lender
fails to comply with the requirements of paragraph (c) of this Section 2.15.
Whenever any Non-Excluded Taxes or Other Taxes are payable by the Company, as
promptly as possible thereafter, the Company shall send to the Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Company showing payment thereof.
If the Company fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, the Company shall indemnify the
Agent and the Lenders for any incremental taxes, interest or penalties that may
become payable by the Agent or any Lender as a result of any such failure. The
agreements in this Section 2.15 shall survive the termination of this Agreement
and the payment of all other amounts payable hereunder.
          (b) In addition, the Company shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) Each Lender that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (“Non-US Lender”) shall:
     (X)(i) on or before the date such Non-US Lender becomes a Lender or a
Transferee (as defined in Section 9.6(g) of this Agreement) under this
Agreement, deliver to the Company and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, or successor
applicable form, as the case may be, certifying that it is entitled to receive
payments under this Agreement without deduction, withholding or backup
withholding of any United States federal income taxes;
     (ii) if, and to the extent, such Lender is legally entitled to do so,
deliver to the Company and the Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to the Company; and
     (iii) if, and to the extent, such Lender is legally entitled to do so,
obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Company or the Agent; or
     (Y) in the case of any such Non-US Lender claiming exemption from U.S.
Federal Withholding Tax under that is not a “bank” within the Section 871(h) or
881(c) of the Code with respect to payment of “portfolio interest”, deliver on
or before the date such Non-US Lender becomes a Lender or a Participant under
this Agreement, (A) a certificate substantially in the form of Exhibit G (any
such certificate a “US Tax Compliance Certificate”), (B) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form, certifying to such Lender’s legal entitlement at the
date of such certificate to a complete exemption from US withholding tax,
(C) two further copies of such form and certification (I) on or before the date
it expires or becomes obsolete and (II) if and to the extent such Non-US Lender
is then legally able to provide such form or certification, after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the

26



--------------------------------------------------------------------------------



 



Company, (D) if and to the extent such Non-US Lender is then legally able to do
so, if necessary, obtain any extensions of time reasonably requested by the
Company or the Agent for filing and completing such forms, and (E) agree, if and
to the extent such Non-US Lender is then legally entitled to do so, upon
reasonable request by the Company, to provide to the Company (for the benefit of
the Company and the Agent) such other forms as may be reasonably required in
order to establish the legal entitlement of such Lender to a complete exemption
from or reduced rate of withholding with respect to payments under this
Agreement and any Notes;
unless in any such case an event (including, without limitation, any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form with respect to it and such Lender so advises the Company and the Agent.
Each Non-U.S. Lender that is an Assignee or Participant hereunder pursuant to
Section 9.6 shall, upon the effectiveness of the related transfer, be required
to provide all of the forms and statements required pursuant to this
Section 2.15; provided that in the case of a Participant such Participant shall
furnish all such required forms and statements, documentation or certifications
to the Lender from which the related participation shall have been purchased,
and such Lender shall in turn furnish all such required forms (including,
without limitation, Internal Revenue Service Form W-8IMY), documentation and
certifications to the Company and the Agent.
          (d) If and to the extent that a Lender, in its sole discretion
(exercised in good faith), determines that it has received or been granted a
credit against, a relief from, a remission of, or a repayment of, any
Non-Excluded Tax, in respect of which it has received additional payment under
Section 2.15(a) of this Agreement, then such Lender shall pay to the Company the
amount of such credit, relief, remission or repayment so determined by such
Lender, in its sole discretion (exercised in good faith), attributable to such
deduction or withholding of Non-Excluded Tax; provided that the Lender shall not
be obligated to make any payment under this paragraph in respect of such credit,
relief, refund, remission or repayment until the Lender, in its sole judgment
(exercised in good faith), is satisfied that its tax affairs for the tax year in
respect of which such credit, relief, remission or repayment was obtained have
been finally settled.
          2.16. Indemnity. Subject to the provisions of Section 2.17(a), the
Company agrees to indemnify each Lender and to hold each Lender harmless from
any loss (other than lost profits) or reasonable expense which such Lender may
sustain or incur as a consequence of:
     (a) default by the Company in making a borrowing of into or continuation of
any Loan hereunder after the Company has given a notice requesting the same in
accordance with the provisions of this Agreement;
     (b) default by the Company in making any prepayment after the Company has
given a notice thereof in accordance with the provisions of this Agreement;
     (c) the making of a prepayment of Loans on a day which is not the last day
of an Interest Period with respect thereto;

27



--------------------------------------------------------------------------------



 



     (d) A Receivable, Developer Loan, Pre-Sale Receivable or A, D & C Loan
which is certified by the Company to be an Eligible Receivable, Eligible
Developer Loan, Eligible Pre-Sale Receivable or Eligible A, D & C Loan,
respectively, is not an Eligible Receivable, Eligible Developer Loan, Eligible
Pre-Sale Receivable or Eligible A, D & C Loan at such time such eligibility is
certified;
     (e) reliance on any representation or warranty made or deemed made by the
Company or the Master Servicer under this Agreement or any other Credit Document
or Developer Facility Document to which it is a party, which shall have been
false or incorrect in any respect when made or deemed made or delivered,
including, without limitation, a breach of the certification required under
Section 2.18 in connection with a release of Collateral from the Agent’s
security interest;
     (f) the failure by the Company to comply with any term, provision or
covenant contained in this Agreement (including, without limitation, the lien
release provisions in Section 2.18 hereof) or any other Credit Document or
Developer Agreement or by the Company, any Developer, or the Originator to
comply with any applicable law, rule or regulation with respect to the
Collateral (or any assets securing the obligations of the Developer in
connection therewith) or the nonconformity of any Collateral with any such
applicable law, rule or regulation;
     (g) the failure to grant a Lien on, vest and maintain vested in the Agent
on behalf of the Lenders, a valid and perfected Lien in the Collateral free and
clear of any Adverse Claim or any Permitted Lien except in favor of any the
Agent whether existing at the time such Collateral arose or at any time
thereafter;
     (h) the failure to file, or any delay in filing, mortgages, financing
statements or other similar instruments or documents under applicable laws
against the Company with respect to any Collateral or the failure to properly
record any Mortgage in favor of the applicable Developer with respect to any
Pre-Sale Receivable or Receivable (except in the case of a Right-to-Use
Agreement);
     (i) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of (i) the Obligor to the payment of any Pledged Pre-Sale Receivable
or Receivable (including a defense based on any related Timeshare sale agreement
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms) or (ii) the Developer with respect to a
Pledged Loan, a Timeshare Backed Loan or a Developer Agreement;
     (j) any failure of any Developer, the Company or any of its Affiliates to
perform its services, duties or other obligations in accordance with the
provisions of the Credit Documents, including, without limitation, paying all
taxes, including sales, excise, stamp and personal property taxes, when due;
     (k) the payment of such Indemnified Party of taxes, including, without
limitation, any taxes imposed by any jurisdiction on amounts payable and any
liability

28



--------------------------------------------------------------------------------



 



(including penalties, interest and expenses) arising therefrom or with respect
thereto, to the extent caused by the Company’s actions or failure to act in
breach of this Agreement;
     (l) any claim, action or proceeding of any kind arising out of or in
connection with the Collateral, including any products liability claim or
personal injury or property damage suit or environmental claim or other similar
or related claim or action of whatever sort;
     (m) the commingling of funds or other assets of the Company with those of
any Affiliate of the Company, or maintaining any bank account or other
depository account to which any such Affiliate is an account party, into which
any such Affiliate makes deposits or from which any such Affiliate has the power
to make withdrawals;
     (n) any third-party claims arising from the Company administration of the
Collateral, the use of proceeds of Loans or the existence of the transactions
evidenced by the Credit Documents, including any investigation, litigation or
proceeding in respect of the foregoing;
     (o) with respect to any Right-to-Use Agreement, (a) the termination thereof
(whether by rejection under Section 365 of the Federal Bankruptcy Code or
otherwise) or other cancellation thereof as a result of or in connection with an
Insolvency Proceeding related to the Developer party to such Right-to-Use
Agreement or (b) the termination thereof or the cancellation thereof by the
related Obligor as a result of the Developer’s (or its agent’s or designee’s)
failure to comply with, or perform its obligations under, the terms and
requirements of such Right-to-Use Agreement; and
Any amounts subject to the indemnification provisions of this Section 2.16 shall
be paid by the Company to the Agent within thirty (30) Business Days following
Agent’s demand therefor. Notwithstanding anything to the contrary contained in
this Agreement, for the purposes of this Section 2.16, any representation,
warranty, or covenant qualified by the occurrence of a Material Adverse Effect
or limited by a qualifier with respect to the Company’s knowledge shall not be
so qualified or limited.
Such indemnification shall be in an amount equal to the excess, if any, of
(i) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed or continued, for the period from the date of such prepayment or
of such failure to borrow or continue to the last day of such Interest Period
(or, in the case of a failure to borrow or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding the Applicable
Margin included therein) over (ii) the amount of interest (as determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
LIBO market. This covenant shall survive the termination of this Agreement and
the payment of all other amounts payable hereunder.
          2.17. Notice of Amounts Payable; Relocation of Lending Office;
Mandatory Assignment. (b) In the event that any Lender becomes aware that any
amounts are or will be owed to it pursuant to Section 2.13, 2.14, 2.15(a) or
2.16, then it shall promptly notify the

29



--------------------------------------------------------------------------------



 



Company thereof and, as soon as possible thereafter, such Lender shall submit to
the Company a certificate indicating the amount owing to it and the calculation
thereof. The amounts set forth in such certificate shall be prima facie evidence
of the obligations of the Company hereunder; provided, however, that the failure
of the Company to pay any amount owing to any Lender pursuant to Section 2.13,
2.14, 2.15(a) or 2.16 shall not be deemed to constitute a Default or an Event of
Default hereunder to the extent that the Company is contesting in good faith its
obligation to pay such amount by ongoing discussions diligently pursued with
such Lender or by appropriate proceedings. The Company shall not be required to
compensate a Lender pursuant to Section 2.14 for any increased costs incurred or
reductions suffered more than 270 days prior to the date that such Lender
notifies the Company of the circumstances giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the circumstance giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof).
          (c) If a Lender claims any additional amounts payable pursuant to
Section 2.13, 2.14 or 2.15(a), it shall use its reasonable efforts (consistent
with legal and regulatory restrictions) to avoid the need for paying such
additional amounts, including changing the jurisdiction of its applicable
lending office, provided that the taking of any such action would not, in the
reasonable judgment of the Lender, be disadvantageous to such Lender.
          (d) In the event that any Lender delivers to the Company a certificate
in accordance with Section 2.17(a) (other than a certificate as to amounts
payable pursuant to Section 2.16), or the Company is required to pay any
additional amounts or other payments in accordance with Section 2.13, 2.14 or
2.15(a), the Company may, at its own expense and in its sole discretion,
(i) require such Lender to transfer or assign, in whole or in part, without
recourse (in accordance with Section 9.6), all or part of its interests, rights
and obligations under this Agreement to another Person (provided that the
Company, with the full cooperation of such Lender, can identify a Person who is
ready, willing and able to be an Assignee with respect to thereto) which shall
assume such assigned obligations or (ii) during such time as no Default or Event
of Default has occurred and is continuing, terminate the Commitment of such
Lender and prepay all outstanding Loans of such Lender; provided that (x) the
Company or the Assignee, as the case may be, shall have paid to such Lender in
immediately available funds the principal of and interest accrued to the date of
such payment on the Loans made by it hereunder and (subject to Section 2.16) all
other amounts owed to it hereunder and (y) such assignment or termination of the
Commitment of such Lender and the prepayment of Loans is not prohibited by any
law, rule or regulation or order of any court or Governmental Authority.
          2.18. Release of Pledged Pre-Sale Loans and Pledged Loans. (b) Upon
(i) the Final Collection Date with respect to all Pledged Loans subject to the
terms of this Agreement which are in existence on such date, (ii) the written
request of the Company asking for the release of a Defaulted Pre-Sale Receivable
or Defaulted A, D & C Loan to allow for the sale of a Timeshare or Resort,
respectively, pursuant to a judicial foreclosure or (iii) the payment in full of
all amounts owing with respect to a Pledged Loan, pursuant to the terms of the
related Developer Agreement or otherwise, the Agent, following the Company
delivery to the Agent of the necessary documents and instruments, in form and
substance reasonably satisfactory to the Agent, shall release to the Company or
its designee any documents in custody and other items of

30



--------------------------------------------------------------------------------



 



Collateral related to the affected Pre-Sale Receivables and/or Pledged Loans in
order to effect the transfer from the Agent to the relevant Person of such
Pre-Sale Receivables and/or Pledged Loans; and such Pre-Sale Receivables and/or
Pledged Loans so transferred and released shall no longer constitute part of the
Collateral under the Pledge Agreement and shall not be considered Eligible
Pre-Sale Receivables or Eligible A, D & C Loans, as applicable.
          (c) In conjunction with the Company’s performance of its duties
hereunder, including administering the Pre-Sale Receivables and Pledged Loans,
the Company may remove Pre-Sale Receivables and Pledged Loans from the
Collateral and the Agent’s security interest therein shall automatically
terminate and be released, without further action by the Agent, so long as both
before and after giving effect to such termination and release, the following
conditions are satisfied (and the Company shall be deemed to certify the
accuracy of the following at the time it removes any Pre-Sale Receivable or
Pledged Loan pursuant to the terms hereof): (i) there shall not exist any Event
of Default nor shall any Event of Default result from such termination and
release, (ii) the Company’s representations, warranties and covenants contained
herein shall continue to be true and correct in all material respects after
giving effect to such termination and release, (iii) the aggregate outstanding
principal balance of all Loans shall not exceed the Borrowing Base, and
(iv) such release shall not cause a borrowing base shortfall, default, event of
default or similar event under the applicable Developer Agreements to which such
Pre-Sale Receivables or A, D & C Loans are subject.
          (d) The Company may at any time request that a Pledged Loan be removed
from the Collateral and that the Agent’s security interest therein be
terminated. The Agent in its sole discretion may consent to such request or
reject such request. The Company at no time shall make such a request unless
each of the following conditions are satisfied, both before and after giving
effect to the requested termination and release (and the Company shall be deemed
to certify the accuracy of the following at the time of the requested
termination pursuant to the terms hereto): (i) there shall not exist any Event
of Default nor shall any Event of Default result from such termination and
release, (ii) the representations, warranties and covenants of the Company
contained herein shall continue to be true and correct in all material respects
after giving effect to such termination and release, (iii) the aggregate
outstanding principal balance of all Loans shall not exceed the Borrowing Base,
and (iv) such release shall not cause a Borrowing Base shortfall, default, event
of default or similar event under the applicable Developer Agreement. If the
Agent consents in writing to such a release, then the Agent, following the
Company’s delivery to the Agent of each of the necessary documents and
instruments, in form and substance reasonably satisfactory to the Agent, shall
release to the Company or its designee any documents in the Agent’s custody and
other items of Collateral related to the affected Pledged Loans, and shall, at
the cost and expense of the Company, deliver such releases or other documents
reasonably requested by the Company in order to effect the transfer to the
relevant Person of such Pledged Loans, and such Pledged Loans so transferred and
released shall no longer constitute part of the Collateral hereunder and shall
not be considered Eligible A, D & C Loans.
          2.19. New Developers; Addition of Collateral.
          (b) If the Company wishes to add to the Collateral a Developer Loan
extended to a Developer not then listed on Schedule IV, the Company shall,
together with a Loan request,

31



--------------------------------------------------------------------------------



 



deliver a Developer Supplement for each such Developer; provided that no
Developer Supplement shall be required with respect to any Person for which a
Developer Supplement shall have been executed under, and as defined in, the Bank
Facility Agreement so long as the aggregate Outstanding Balance of Developer
Loans of such Person in the Loan Portfolio does not exceed $10,000,000, and such
a Person shall constitute a “Developer” hereunder. Each such Developer
Supplement, together with the corresponding Loan request, shall be delivered to
the Agent at least five Business Days prior to the date on which any Loan
secured by such Collateral is to be advanced. Each such Developer Supplement
shall be executed by the Company.
          (c) The effectiveness of any Developer Supplement is subject to the
following: (i) satisfaction of the related eligibility requirements herein,
(ii) delivery of the applicable A, D & C Loan Agreement and A, D & C Note to the
Company in trust for the Agent, and (iii) the perfection on a first-priority
basis of the Agent’s interests in the new Collateral.
          (d) Schedule II to the Pledge Agreement and Schedule IV hereto shall
be automatically amended to include A, D & C Loans being added as Collateral if
such additions and related Collateral pledges are made in accordance with the
terms hereof.
          2.20. Required Repayments. If on any day the Company or the Agent
determines that (i) the representation and warranty in Section 3.11 was not true
and correct when made with respect to any Developer Loan or Pledged Loan or
(ii) the Company shall have breached its covenants with respect to a Developer
Loan or a Pledged Loan under Section 5.5 or 5.6 or Section 3(d) of the Pledge
Agreement, the Company shall be deemed to have received Collections in respect
of such Developer Loan in an amount equal to the Required Repayment of such
Developer Loan and shall pay such Required Repayment on the immediately
following Settlement Date. The “Required Repayment” for any date on which such
Required Repayment is required to be made shall be an amount equal to (a) if
such payment is to be made prior to the Termination Date, the lesser of (i) the
amount, if any, to be paid such that the aggregate outstanding principal balance
of the Loans shall not exceed the Borrowing Base and (ii) the excess, if any, of
(A) the Borrowing Base determined as of the last day of the calendar month
immediately preceding the date such Required Repayment is required to be made
(the “Prior Month”) as shown in the Monthly Report for the Prior Month, over
(B) the amount that would have equaled the Borrowing Base as of the last day of
the Prior Month if the affected Developer Loan had been excluded and
(b) following the Termination Date, the amount advanced hereunder against such
Pledged Loan or Developer Loan.
          2.21. Payments on Settlement Dates. On each Settlement Date, the
Company shall pay the following from, and to the extent of, Available Funds
received during the immediately preceding Settlement Period:
               (i) to the Agent, for the pro rata benefit of the Lenders, in
payment of accrued and unpaid interest due on such Settlement Date (whether
accrued and unpaid for the applicable Settlement Period or any prior Settlement
Period);
               (ii) to the Agent, for the pro rata benefit of the Lenders, in
payment of accrued and unpaid non-use fees due on such Settlement Date (whether
accrued and unpaid for the applicable Settlement Period or any prior Settlement
Period;

32



--------------------------------------------------------------------------------



 



               (iii) to the Agent, for the pro rata benefit of the Lenders, in
payment of any portion of the aggregate outstanding principal balance of the
Loans then due and payable, including, without limitation, any payment required
to cause the aggregate outstanding principal balance of the Loans to be equal to
or less than the lesser of (A) the Borrowing Base and (B) the aggregate
Commitments of all Lenders then in effect;
               (iv) to the Agent, for the benefit of the Agent and the Lenders
owed such amounts, in payment of other amounts due hereunder, including, without
limitation, indemnity amount under Sections 2.13, 2.14, 2.15 and 2.16; and
               (v) to the Company, any remaining amounts.
Subsequent to the Termination Date, no Available Funds shall be paid under
clause (v) so long as any Liabilities shall remain outstanding.
SECTION 3. REPRESENTATIONS AND WARRANTIES
          To induce the Agent and the Lenders to enter into this Agreement and
to make the Loans, the Company hereby represents and warrants to the Agent and
each Lender that:
          3.1. Financial Condition. The Company has heretofore furnished to each
Lender a copy of its consolidated financial statements for its fiscal year ended
December 31, 2006 and for its fiscal quarter ended September 30, 2007. Such
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its Subsidiaries as of
such date in accordance with GAAP.
          3.2. Existence. The Company (a) is duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) has the
limited liability company power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged and (c) is duly qualified as a
foreign limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that all
failures to be duly qualified and in good standing could not, in the aggregate,
have a Material Adverse Effect.
          3.3. Power; Authorization; Enforceable Obligations. The Company has
the limited liability company, power and authority, and the legal right, to
make, deliver and perform this Agreement and to borrow hereunder and has taken
all necessary limited liability company, action to authorize the Borrowings on
the terms and conditions of this Agreement and to authorize the execution,
delivery and performance of this Agreement. No consent or authorization of any
Governmental Authority or any other Person is required in connection with the
Borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement. This Agreement has been duly executed and
delivered on behalf of the Company. This Agreement constitutes a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

33



--------------------------------------------------------------------------------



 



          3.4. No Legal Bar. The execution, delivery and performance of this
Agreement, the Borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of the Company and will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation, except to the extent that all such violations and creation or
imposition of Liens could not, in the aggregate, have a Material Adverse Effect.
          3.5. No Material Litigation. Except as set forth on Schedule III, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Subsidiaries or against any
of its or their respective properties or revenues as of the Closing Date
(a) with respect to this Agreement or any of the actions contemplated hereby, or
(b) which involves a probable risk of an adverse decision which would materially
restrict the ability of the Company to comply with its obligations under this
Agreement.
          3.6. Federal Regulations. No part of the proceeds of any Loans will be
used for “buying,” “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect or for any purpose which violates the provisions of the
Regulations of such Board of Governors.
          3.7. Investment Company Act. The Company is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
          3.8. ERISA. The Company and its Subsidiaries are in compliance with
all material provisions of ERISA, except to the extent that all failures to be
in compliance could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          3.9. No Material Misstatements. No report, financial statement or
other written information furnished by or on behalf of such Company to the Agent
or any Lender pursuant to Section 3.1 or Section 5.1(a) contains or will contain
any material misstatement of fact or omits or will omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were, are or will be made, not misleading, except to the extent
that the facts (whether misstated or omitted) do not result in a Material
Adverse Effect.
          3.10. Purpose of Loans. The proceeds of the Loans shall be used by the
Company for working capital and its general business purposes.
          3.11. Representations with Respect to Pledged Loans. Each of the Time
Share Backed Loans included in the calculation of the Borrowing Base in any
Borrowing Base Certificate or Monthly Report shall be an Eligible Developer Loan
(as defined in the Bank Facility Agreement) as of the date of such Borrowing
Base Certificate or Monthly Report. Each of the A. D & C Loans included in the
Borrowing Base in any Borrowing Base Certificate or Monthly Report shall be an
Eligible A, D & C Loan as of the date of such Borrowing Base Certificate or
Monthly Report. The Borrowing Base set forth in any Borrowing Base Certificate
or Monthly

34



--------------------------------------------------------------------------------



 



Report shall be accurate in all material respects as of the date set forth on
such certificate or report.
SECTION 4. CONDITIONS PRECEDENT
          4.1. Conditions to Initial Loans. The agreement of each Lender to make
the initial Loan requested to be made by it is subject to the satisfaction,
prior to or concurrently with the making of such Loan, of the following
conditions precedent:
          (b) Credit Agreement. The Agent shall have received this Agreement,
executed and delivered (including, without limitation, by way of a telecopied
signature page) by a duly authorized officer of the Company and each Lender.
          (c) Pledge Agreement. The Agent shall have received the Pledge
Agreement, executed and delivered (including, without limitation, by way of a
telecopied signature page) by a duly authorized officer of the Company.
          (d) Secretary’s Certificate. The Agent shall have received a
certificate of the Secretary or Assistant Secretary of the Company, in form and
substance satisfactory to the Agent, which certificate shall (i) certify as to
the incumbency and signature of the officers of the Company executing the Credit
Documents to which it is a party (with the President, a Vice President, the
Secretary or Assistant Secretary of the Company attesting to the incumbency and
signature of the Secretary or Assistant Secretary of the Company providing such
certificate), (ii) have attached to it a true, complete and correct copy of each
of the organizational documents of the Company and the Issuer, (iii) have
attached to it a true and correct copy of the resolutions of the Board of
Directors (or analogous body) of the Company, which resolutions shall authorize
the execution, delivery and performance of each Credit Document to which it is a
party and, the Borrowings by the Company hereunder and the pledge of the
Collateral under the Pledge Agreement and (iv) certify that, as of the date of
such certificate (which shall not be earlier than the date hereof), none of such
certificate of formation, limited liability company agreement or Board of
Directors’ resolutions shall have been amended, supplemented, modified, revoked
or rescinded.
          (e) Legal Opinions. The Agent shall have received the executed legal
opinion of (i) the general counsel of the Business Capital Group of the Company,
and (ii) Mayer Brown LLP, special New York counsel to the Company, substantially
in the forms of Exhibit C.
The Agent shall notify the Company and each Lender promptly after the
satisfaction of the foregoing conditions.
          4.2. Conditions to Each Loan. The agreement of each Lender to make any
Loan requested to be made by it on any Loan Date is subject to the satisfaction
of the following conditions:
     (a) Notice of Borrowing. The Agent shall have received a notice of
borrowing, as required by Section 2.2, and a Borrowing Base Certificate.

35



--------------------------------------------------------------------------------



 



     (b) Representations and Warranties. Each of the representations and
warranties made by the Company in or pursuant to this Agreement (other than
pursuant to Section 3.1 which shall be deemed made only on the Closing Date)
shall be true and correct in all material respects on and as of such date as if
made on and as of such Loan Date, except to the extent any such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.
     (c) No Default. No Default or Event of Default shall have occurred and be
continuing on such Loan Date or after giving effect to the Loans requested to be
made on such Loan Date.
Each Borrowing by the Company hereunder shall constitute a representation and
warranty by the Company as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.
SECTION 5. AFFIRMATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, or any amount is owing to any Lender or the Agent hereunder, the Company
shall:
          5.1. Financial Statements. Furnish to each Lender:
     (a) as soon as available, and in any event no later than sixty (60) days
after the end of each fiscal quarter of the Company, copies of the unaudited
financial statements of the Company,
     (b) as soon as available, and in any event no later than one hundred and
twenty (120) days after the close of each fiscal year of the Company, a copy of
an unqualified audit report for such year and accompanying audited consolidated
financial statements, of the Company, prepared and certified by a nationally
recognized independent public accounting firm.
          5.2. Certificates; Other Information. Furnish to:
     (a) the Agent, on each Monthly Reporting Date, a Monthly Report; and
     (b) to the Agent, such other information with respect to the Company, the
Issuer or the Collateral as the Agent may reasonably request.
          5.3. Notices. Promptly give notice to the Agent and each Lender of the
occurrence of any Default, Event of Default, an Event of Termination or a
Servicing Termination Event, accompanied by a statement of a Financial Officer
setting forth details of the occurrence referred to therein and stating what
action the Company proposes to take with respect thereto.
          5.4. Maintenance of Existence. Preserve, renew and keep in full force
and effect its limited liability company, as applicable, existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business

36



--------------------------------------------------------------------------------



 



activities except as otherwise permitted pursuant to Section 6.1 or to the
extent that failure to do so would not have a Material Adverse Effect.
          5.5. Compliance with Bank Facility Agreement Covenants. (a) Comply, or
shall cause the Issuer to comply, as applicable, for the benefit of the Lenders
with Sections 5.01, 5.02, 5.04(a) through (f), (k), (l), (m) and (o), 5.05,
6.01, 6.02 and Section 6.05 of the Bank Facility Agreement; provided that for
purposes of this Section 5.5(a), references to the “Administrative Agent,”
“Material Adverse Effect,” Event of Termination” and “Required lenders” in such
Sections of the Bank Facility Agreement shall be deemed to be references to the
“Agent,” “Material Adverse Effect,” “Event of Default” and “Majority Lenders,”
respectively, each as defined herein.
          (b) Comply, or shall cause the Issuer to comply, as applicable, for
the benefit of the Lenders with Sections 5.04(h) of the Bank Facility Agreement.
          5.6. Compliance with Bank Facility Agreement Covenants with Respect to
Pledged Loans. Comply, or shall cause the Issuer to comply, with
Sections 5.04(a) through (f), (k), (m), (n) and (o), 6.01 (other than paragraph
(b) thereof), 6.02 and Section 6.05 of the Bank Facility Agreement with respect
to the Pledged Loans as though such Pledged Loans were subject to the Bank
Facility Agreement; provided that for purposes of this Section 5.6, references
to the “Administrative Agent”, “Collateral”, “Pledged Timeshare Asset”,
“Material Adverse Effect”, “Event of Termination” and “Required lenders” in such
Sections of the Bank Facility Agreement shall be deemed to be references to
“Agent”, “Pledged Loans”, “Pledged Loan”, “Material Adverse Effect”, “Event of
Default” and “Majority Lenders”, respectively, each as defined herein, and
“Contract” shall be deemed to include Pre-Sale Agreements and A, D & C Loan
Agreements”.
          5.7. Audits. Permit, upon prior notice to the Company, the Agent (or
the Agent’s agents or representatives) one time per calendar year, during
regular business hours and at the expense of the Company, (i) to have access to
all records, files, books of account, data bases, and information in the
possession or under the control of the Company pertaining to all Collateral,
including the Records not in the Agent’s possession, (ii) to discuss matters
relating to the Collateral hereunder or the Company’s performance hereunder with
any of the officers of the Company having knowledge of such matters, and
(iii) permit such Persons to inspect, audit and to make copies of documents
directly related to the Collateral, but only to the extent necessary to conduct
the audit; it being understood that large portions of such records may not be
copied prior to the occurrence and continuance of an Event of Termination;
provided, however, that this section shall not be construed to permit such
Persons to audit the applicable subservicers or deposit banks at which a deposit
account is held; provided, further, that if an Event of Default has occurred and
is continuing or if the results of any such audit are inconsistent with
information previously given to the Company by the Company or the Company such
that the collectibility of the Receivables is impaired, then the one audit per
calendar year limitation shall be inapplicable.
          5.8. Keeping of Records and Books of Account. Maintain and implement
administrative and operating procedures (including an ability to recreate
records evidencing the Collateral in the event of the destruction of the
originals thereof) and keep and maintain (or cause the Company to keep and
maintain) all documents, books, records and other information

37



--------------------------------------------------------------------------------



 



reasonably necessary or advisable for the collection of all amounts due with
respect to the Collateral (including records adequate to track Collections on a
Developer specific basis).
          5.9. Delivery of Notes. Promptly upon the request of the Agent,
deliver to the Agent the original A, D & C Notes (which the Company shall have
endorsed in blank).
          5.10. Assignments of Mortgage. Upon the request of the Agent following
the occurrence of an Event of Default, prepare and send for recordation in the
appropriate real estate records at the proper recording office assignments of
mortgage, in a recordable form satisfactory to the Agent, assigning all
Mortgages securing the Pledged Loans from the Company to the Agent within thirty
(30) days of such request. The Company shall provide evidence of recordation of
such assignments of mortgage within five days of receipt from the applicable
recording office.
SECTION 6. NEGATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect or any amount is owing to any Lender or the Agent hereunder, the Company
shall not directly or indirectly:
          6.1. Merger, Consolidation, Etc. Merge or consolidate with or into any
other Person, or sell or convey all or substantially all of the Company’s assets
to any Person, unless: (i) either the Company is the survivor or the Company’s
successor is a Person organized and existing under the laws of the United States
or a state thereof and expressly assumes all of the Company’s obligations under
this Agreement; and (ii) immediately after giving effect to such consolidation,
merger, sale or conveyance, no Default or Event of Default shall have occurred
and be continuing. Any sale or conveyance of assets of one or more Significant
Subsidiaries (other than to the Company or another Subsidiary), which, if such
assets were owned by the Company, would constitute all or substantially all of
the Company’s consolidated assets, will be deemed to be the transfer of all or
substantially all of the Company’s consolidated assets for purposes of the
provisions described above.
          6.2. Limitation on Liens. Pledge or otherwise subject to any Lien on
any Collateral, except for Permitted Liens.
          6.3. Line of Business. Engage to any material extent in any business
activities other than those related to the financial services industry.
          6.4. Borrowing Base. Permit the aggregate outstanding principal
balance of the Loans hereunder to exceed the aggregate amount of the Commitments
or the Borrowing Base at any time.
SECTION 7. EVENTS OF DEFAULT; SERVICING TERMINATION EVENTS
          7.1. Events of Default. If any of the following events shall occur and
be continuing:

38



--------------------------------------------------------------------------------



 



     (a) The Company shall fail to make any payment required to be made by it
hereunder when due and such failure shall remain unremedied for two Business
Days; or
     (b) The Company shall fail to perform or observe any term, covenant or
agreement (other than as described in Section 7.1(a)) contained in this
Agreement or any other Credit Document or Developer Facility Document on its
part to be performed or observed, such failure shall remain unremedied for
thirty (30) days, and such failure could reasonably be expected to have or
result in a Material Adverse Effect; or
     (c) Any representation or warranty made or deemed to be made by the Company
under or in connection with this Agreement, any Monthly Report, any notice of
borrowing, any Developer Supplement or other information or report delivered
pursuant hereto shall prove to have been false or incorrect, shall remain false
or incorrect for 30 days, and could reasonably be expected to have or result in
a Material Adverse Effect; or
     (d) The aggregate outstanding amount of the Loans is greater than the
Borrowing Base on a Settlement Date and such excess remains outstanding for more
than three (3) Business Days or the aggregate outstanding amount of the Loans at
any time exceeds the aggregate Commitments and such excess remains outstanding
for more than one (1) Business Day after the Company becomes aware of such
excess; or
     (e) Except to the extent permitted by the terms of this Agreement, the
Agent shall not have acquired, with respect to any of the Collateral subject to
the Pledge Agreement, a valid and perfected security interest in such Collateral
free and clear of any Lien except for Permitted Liens; or
     (f) An Insolvency Event has occurred with respect to the Company;
     (g) A Servicing Termination Event shall occur and remain unwaived; or
     (h) The Company shall cease to own all of the membership interests in the
Issuer at any time; or
     (i) an Event of Termination shall have occurred and shall have been
declared under the Bank Facility Agreement; or
     (j) The Company shall become an “investment company” within the meaning of
the Investment Company Act of 1940, as amended; or
     (k) (i) The Company or any of its Subsidiaries or any Affiliates thereof
(excluding entities that own or control 50% or more of the equity interests of
Residential Capital, LLC and excluding any Subsidiaries of the Company that are
special purpose vehicles acting as sellers or borrowers under an asset
securitization) shall default in any payment of $50,000,000 or more of principal
or interest on any Indebtedness, or in the payment of $50,000,000 or more on
account of any Guarantee in respect of such Indebtedness, and such default shall
not have been waived or cured, and shall otherwise continue beyond the
applicable grace period, if any, provided in the instrument or agreement under
which such Indebtedness or Guarantee was created, or (ii) any other

39



--------------------------------------------------------------------------------



 



default under any instrument or agreement relating to any such Indebtedness of
the Company or any of its Subsidiaries or any Affiliates thereof (excluding
entities that own or control 50% or more of the equity interests of Residential
Capital, LLC and excluding any Subsidiaries of the Company that are special
purpose vehicles acting as sellers or borrowers under an asset securitization),
or any other event shall occur, and such default shall not have been waived or
cured and shall otherwise continue beyond the applicable grace period, if any,
specified in such agreement or instrument if the effect of such default or event
is to accelerate the maturity of such Indebtedness;
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company declare the
Termination Date to have occurred, except that in the case of the Insolvency
Event referenced in subsection (f) above, the Termination Date shall be deemed
to have occurred automatically upon the occurrence of such event. Upon any such
declaration or automatic occurrence, the Agent and the Lenders shall have all
rights and remedies under this Agreement and the other Credit Documents and
Developer Facility Documents that may be exercised upon the occurrence of an
Event of Termination and all other rights and remedies provided under the UCC of
the applicable jurisdiction and other applicable laws (to the extent the
exercise of such rights is not precluded by the terms of this Agreement or the
other Credit Documents and Developer Facility Documents), which rights shall be
cumulative. Upon the occurrence of the Termination Date, the Loans under this
Agreement and any other obligations under the other Credit Documents shall be
paid as and when collected, in the order of priority set forth in Section 2.21;
provided however, that upon the occurrence of the Termination Date as a result
of the occurrence of an Insolvency Event referenced in subsection (f) above, the
Loans under this Agreement and any other obligations under the other Credit
Documents and Developer Facility Documents shall be immediately due and payable.
          7.2. Servicing Termination Events. (a) Upon written notice from the
Company and the Majority Lenders following the occurrence and during the
continuance of a Servicing Termination Event, the Agent may appoint a Person to
make the distributions described in Section 2.21 and to provide the services
described in Section 6.01, 6.02 and 6.05 of the Bank Facility Agreement (the
“Servicing Duties”) with respect to the Pledged Loans and, if the Bank Facility
Agreement shall have been terminated and no longer be in effect, the Pledged
Timeshare Assets and Developer Loans and the other Collateral (each as defined
in the Bank Facility Agreement) and on the condition in each case that any such
Person so designated (y) shall agree to deliver to the Company a copy of each
report delivered to the Agent hereunder, and (z) shall agree to perform, at a
minimum, the duties and obligations of the Company pursuant to the terms hereof.
          (b) The Company agrees that, upon replacement of Company as servicer
of any of the Collateral, it will cooperate (and will require each subservicer
to cooperate) with the Agent and the successor servicer in effecting the
termination of Company’s responsibilities and rights with respect to the
Servicing Duties with respect to such Collateral and each subservicer’s
responsibilities and rights as subservicer under a sub-servicing agreement,
including (i) assisting the successor Company in enforcing all rights under the
applicable Collateral, (ii) transferring, promptly upon receipt, to the
successor servicer any Collections or other amounts related to the applicable
Collateral received by Company, (iii) transferring to the successor

40



--------------------------------------------------------------------------------



 



Company all Developer Agreements and other Records held by or under the control
of Company or any subservicer and (iv) permit the successor servicer to have
access to all discs, diskettes and related property containing information
concerning the applicable Collateral and the related Records and permit the
successor Company to use all computer software (to the extent it is permitted to
do so) that may facilitate the Company’s access to and use of such information.
SECTION 8. THE AGENT
          8.1. Appointment. Each Lender hereby irrevocably designates and
appoints GMAC LLC as the Agent of such Lender under this Agreement, and each
such Lender irrevocably authorizes GMAC LLC, as the Agent for such Lender, to
take such action on its behalf under the provisions of this Agreement and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, (a) the Agent shall not have any duties or
responsibilities, except those expressly set forth herein, and (b) the Agent
shall not have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Agent.
          8.2. Delegation of Duties. The Agent may execute any of its duties
under this Agreement by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys in-fact selected by it with reasonable care.
          8.3. Exculpatory Provisions. Neither the Agent nor any of its
officers, directors, employees or Affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Company or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or for any failure of the Company to perform its obligations
hereunder. The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Company.
          8.4. Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it in good faith to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Agent. The Agent may deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Agent. The Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first

41



--------------------------------------------------------------------------------



 



receive such advice or concurrence of the Majority Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Lenders (or, to the extent that this
Agreement expressly requires a higher percentage of Lenders, such higher
percentage), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
obligations owing by the Company hereunder.
          8.5. Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Agent has received written notice from a Lender or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Agent receives such a notice, the Agent shall promptly notify the Company
(unless the Company shall have delivered such notice to the Agent) and then give
notice thereof to the Lenders (provided that the failure to notify the Company
shall not impair any of the rights of the Agent and the Lenders with respect to
the events and circumstances specified in such notice). The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Majority Lenders; provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
          8.6. Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent hereinafter taken, including
any review of the affairs of the Company, shall be deemed to constitute any
representation or warranty by the Agent to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon the Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Company which may come into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.
          8.7. Indemnification. The Lenders agree to indemnify the Agent and its
Affiliates (in their respective capacities as such, but only to the extent not
reimbursed by the Company and without limiting the obligation of the Company to
do so), ratably according to

42



--------------------------------------------------------------------------------



 



their respective Commitment Percentages in effect on the date on which
indemnification is sought under this Section 8.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their Commitment
Percentages immediately prior to such date of payment in full) but giving effect
to any subsequent assignments in accordance with Section 9.6, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the amounts owing hereunder) be imposed on, incurred by or asserted
against the Agent or any of its Affiliates (as the case may be) in any way
relating to or arising out of this Agreement or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Agent or any of its Affiliates (as the
case may be). The agreements in this Section 8.7 shall survive the payment of
the Loans and all other amounts payable hereunder.
          8.8. Agent in Its Individual Capacity. The Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Company as though the Agent were not the Agent hereunder. With
respect to its Loans made or renewed by it, the Agent shall have the same rights
and powers under this Agreement as any Lender and may exercise the same as
though it were not the Agent, and the terms “Lender” and “Lenders” shall include
the Agent in its individual capacity.
          8.9. Successor Agent. The Agent may resign as Agent upon 30 days’
notice to the Lenders and the Company and following the appointment of a
successor Agent in accordance with the provisions of this Section 8.9. If the
Agent shall resign as Agent under this Agreement, then the Majority Lenders
shall appoint from among the Lenders willing to serve as Agent a successor agent
for the Lenders, which successor agent shall be approved by the Company (which
approval shall not be unreasonably withheld and shall not be required if an
Event of Default under Section 7.1(a) or (f) has occurred and is continuing),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Agent, and the term “Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Agent’s rights, powers and duties
as Agent shall be terminated, without any other or further act or deed on the
part of such former Agent or any of the parties to this Agreement or any holders
of the obligations owing hereunder. After any retiring Agent’s resignation as
Agent, the provisions of this Section 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
SECTION 9. MISCELLANEOUS
          9.1. Amendments and Waivers. Neither this Agreement, nor any terms
hereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 9.1. The Majority Lenders may, or, with the written
consent of the Majority Lenders, the Agent may, from time to time, (a) enter
into with the Company written amendments, supplements or modifications hereto
for the purpose of adding any provisions to this Agreement

43



--------------------------------------------------------------------------------



 



or changing in any manner the rights of the Lenders or of the Company hereunder
or (b) waive, on such terms and conditions as the Majority Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) reduce the principal amount of any Loan, or reduce the
stated rate of any interest or fee payable hereunder, or extend the scheduled
date of any payment thereof, or increase the amount or extend the expiration
date of any Lender’s Commitment, in each case without the consent of each Lender
directly affected thereby, (ii)(A) amend, modify or waive any provision of this
Section 9.1, (B) reduce the percentage specified in the definition of Majority
Lenders, (C) consent to the assignment or transfer by the Company of any of its
rights and obligations under this Agreement or (D) release any security interest
in a material portion of the Collateral under the Pledge Agreement (except as
expressly contemplated hereby and thereby), in each case without the written
consent of all the Lenders, or (iii) amend, modify or waive any provision of
Section 8 or any other provision of this Agreement governing the rights or
obligations of the Agent without the written consent of the Agent. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Company, the Lenders, the
Agent and all future holders of the obligations owing hereunder. In the case of
any waiver, the Company, the Lenders and the Agent shall be restored to their
former position and rights hereunder, and any Default or Event of Default waived
shall be deemed to be cured and not continuing; but no such waiver shall extend
to any subsequent or other Default or Event of Default, or impair any right
consequent thereon.
          9.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or four days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Company and the Agent, and as
set forth in Schedule II in the case of the other parties hereto, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the obligations owing hereunder:

     
The Company:
  Residential Funding Company, LLC
 
  One Meridian Crossings
 
  Minneapolis, MN 55423
 
  Attention: BCG Treasurer
 
  Telecopy: 952-857-6960
 
   
 
  with copies to:
 
   
 
  Residential Funding Company, LLC
 
  One Meridian Crossings
 
  Minneapolis, MN 55423
 
  Attention: BCG Chief Counsel
 
  Telecopy: 952-857-6949
 
   
The Agent:
  GMAC LLC
 
  200 Renaissance Center

44



--------------------------------------------------------------------------------



 



     
 
  Detroit, MI 48265
 
  Attention: David Walker, Group VP
 
  Telecopy: 313-656-5401
 
   
GMAC:
  GMAC LLC
 
  200 Renaissance Center
 
  Detroit, MI 48265
 
  Attention: Bill Solomon, VP and General Counsel
 
  Telecopy: 313-656-6124

provided that any notice, request or demand to or upon the Agent or the Lenders
pursuant to Section 2.2, 2.3, 2.4 or 2.5 shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 or any notices related to Borrowings, payments or
repayments unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          9.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Agent or any Lender, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
          9.4. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of the Loans hereunder.
          9.5. Payment of Expenses and Taxes. (b) The Company agrees (a) to pay
or reimburse the Agent for all its reasonable out-of-pocket costs and expenses
reasonably incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Agent, (b) to pay or reimburse each Lender and the Agent for all
costs and expenses reasonably incurred in connection with the enforcement of any
rights under this Agreement, including, without limitation, the fees and
disbursements of counsel to the Agent and to the several Lenders (other than
those incurred in connection with the compliance by the relevant Lender with the
provisions of Section 2.17(a)), (c) to pay, indemnify, and hold each Lender, the
Agent and their respective Affiliates harmless from, any and all recording and
filing

45



--------------------------------------------------------------------------------



 



fees and any and all liabilities with respect to, or resulting from any delay by
the Company in paying, stamp, excise and other taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, and (d) to pay, indemnify,
and hold each Lender, the Agent and their respective Affiliates (each, an
“indemnified person”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
reasonable expenses or disbursements of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any indemnified
person in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken by such indemnified person
under or in connection with any of the foregoing (all the foregoing in this
clause (d), collectively, the “indemnified liabilities”); provided that the
Company shall have no obligation hereunder to an indemnified person with respect
to indemnified liabilities arising from the gross negligence or willful
misconduct of such indemnified person. The agreements in this Section 9.5 shall
survive repayment of the Loans and all other amounts payable hereunder.
          9.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Company may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default under Section 7.1(a) or (f) has
occurred and is continuing, any other Person; and
     (B) the Agent, provided that no consent of the Agent shall be required for
an assignment to an Assignee that is an affiliate of such assigning Lender.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Agent)

46



--------------------------------------------------------------------------------



 



shall not be less than $5,000,000 unless each of the Company and the Agent
otherwise consent, provided that (1) no such consent of the Company shall be
required if an Event of Default under Section 7.1(a) or (f) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its affiliates or Approved Funds, if any;
     (B) the parties to each assignment shall execute and deliver to the Agent
an assignment and assumption substantially in the form of Exhibit B (each, an
“Assignment and Assumption”);
     (C) the Assignee, if it shall not be a Lender, shall deliver to the Agent
an administrative questionnaire; and
     (D) in the case of an assignment to a CLO (as defined below), the assigning
Lender shall retain the sole right to approve any amendment, modification or
waiver of any provision of this Agreement, provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 9.1 and (2) directly
affects such CLO
          For the purposes of this Section 9.6, the terms “Approved Fund” and
“CLO” have the following meanings:
“Approved Fund”: (a) a CLO and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an affiliate of such investment
advisor.
“CLO”: entity (whether a corporation, partnership, trust or otherwise) that is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or an affiliate of such Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.5); provided that no Assignee shall then be
entitled to receive any greater amount pursuant to Sections 2.13, 2.14, 2.15 or
2.16 than the assigning Lender would have been entitled to receive thereunder in
respect of the rights and obligations assigned by such assigning Lender to such
Assignee had no such assignment occurred. Any assignment or transfer by a Lender
of rights or obligations under this Agreement

47



--------------------------------------------------------------------------------



 



that does not comply with this Section 9.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Agent, acting for this purpose as an agent of the Company,
shall maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be prima facie evidence of the existence and
amounts of the obligations of the Company therein recorded, and the Company, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. The Agent shall provide a
copy of the Register to the Company on a monthly basis.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register.
          (c) (i) Any Lender may, without the consent of the Company or the
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Company,
the Agent and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall have given prior written notice to the
Company of the identity of such Participant. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 9.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14, 2.15, 2.16
and 9.5 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.13, 2.14, 2.15, 2.16 or 9.5 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Company’s prior written consent. Any

48



--------------------------------------------------------------------------------



 



Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.15 unless such Participant complies with Section 2.15(c)(X)(i).
          (d) Nothing herein shall prohibit any Lender from pledging or
assigning all or any portion of its Loans to any Federal Reserve Bank in
accordance with applicable law. In order to facilitate such pledge or
assignment, the Company hereby agrees that, upon request of any Lender at any
time and from time to time after the Company has made its initial Borrowing
hereunder, the Company shall provide to such Lender, at the Company’s own
expense, a promissory note, substantially in the form of Exhibit D, evidencing
the Loans or Term Loans owing to such Lender (a “Note”).
          (e) On or prior to the effective date of an assignment, the assigning
Lender shall surrender any outstanding Notes held by it all or a portion of
which are being assigned, and the Company shall, upon the request to the Agent
made at the time of such assignment by the assigning Lender or the Assignee, as
applicable, execute and deliver to the Agent (in exchange for the outstanding
Notes of the assigning Lender) a new Note to the order of such Assignee in an
amount equal to the amount of such Assignee’s Loan. Any such new Notes shall be
dated the Closing Date and shall otherwise be in the form of the Note replaced
thereby. Any Notes surrendered by the assigning Lender shall be returned by the
Agent to the Company marked “cancelled”.
          (f) The Company authorizes each Lender to disclose to any prospective
Participant, any Participant or any prospective Assignee (each, a “Transferee”)
any and all financial information in such Lender’s possession concerning the
Company, its Affiliates and the Collateral which has been delivered to such
Lender by or on behalf of the Company pursuant to this Agreement or which has
been delivered to all Lenders by or on behalf of the Company in connection with
their respective credit evaluations of the Company, its Affiliates and the
Collateral prior to becoming a party to this Agreement; provided that (i) such
Transferee has executed and delivered to the Company and the transferring Lender
a written confidentiality agreement reasonably acceptable to the Company and
(ii) the Company has been informed of the identity of such Transferee and has
consented (such consent shall not be unreasonably withheld) to the disclosure of
such information thereto. Nothing contained in this Section 9.6(f) shall be
deemed to prohibit the delivery to any Transferee of any information which is
otherwise publicly available.
          9.7. Adjustments. If any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of its Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7.1(f), or otherwise), such that it has received aggregate payments or
collateral on account of its Loans in a greater proportion than any such payment
to or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans which are then due and payable, or interest thereon, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Loans, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender,

49



--------------------------------------------------------------------------------



 



such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          9.8. Counterparts. (a) This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company and the
Agent.

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of this day and year first above written.

            RESIDENTIAL FUNDING COMPANY, LLC
      By:   /s/ David Flavin         Name:   David Flavin        Title:  
Managing Director     

         
 
  Address:   One Meridian Crossings
 
      Minneapolis, MN 55423
 
            Taxpayer ID: 93-0891336
 
            GMAC LLC, as Agent and a Lender

                  By:   /s/ David Walker         Name:   David Walker       
Title:   Group Vice President and Treasurer     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

         
GMAC LLC
  $ 750,000,000.00  

Sch. I -1



--------------------------------------------------------------------------------



 



ANNEX A
REQUIREMENTS FOR ELIGIBLE PRE-SALE RECEIVABLES
          Any Pre-Sale Receivable satisfying the following conditions shall
constitute an “Eligible Pre-Sale Receivable:”
          (a) the annual interest rate of which is a fixed rate of interest or a
variable rate;
          (b) which arises from a Pre-Sale Agreement that may not be cancelled
or terminated by the Obligor thereof unless the related unit is not completed
and the deed cannot be recorded, and for which any contractually granted or
legally mandated period of time during which the Obligor may exercise a right of
rescission with respect to the related Pre-Sale Agreement has lapsed since the
effective date of such Pre-Sale Agreement;
          (c) which amortizes fully pursuant to a required set of level and
regular cash monthly payments of principal and interest;
          (d) which satisfies all applicable requirements of the applicable
Pre-Sale Agreement to which it is subject and the Originator Resource Guide, and
which was originated in the normal course of business of the applicable
Developer;
          (e) which is not a Delinquent Pre-Sale Receivable or a Defaulted
Pre-Sale Receivable;
          (f) which arises under a Pre-Sale Agreement where the Resort related
to the Timeshare is or is required to be affiliated with the Resort Condominiums
International exchange network or the Interval International exchange network;
          (g) the Obligor of which has made or is required to make at closing
cash payments, in partial satisfaction of the purchase price of the related
Timeshare in an aggregate amount equal to at least 10% of the original purchase
price of the related Timeshare;
          (h) the terms of the Pre-Sale Agreement related thereto which have not
been extended, rewritten or otherwise modified from the original terms thereof
(including by extension of time of payment or the granting of any discounts,
allowances or credits) other than with respect to a Timeshare Upgrade or a
Permitted Modification;
          (i) which is a “general intangible”, an “account”, “chattel paper” or
an “instrument” (as such terms are defined in Article 9 of the UCC) and is
denominated and payable only in United States dollars to an account held at a
financial institution located in the United States;
          (j) which is freely assignable and does not require the consent,
authorization, approval or notice to the Obligor thereof or any Governmental
Authority (except for such consents, authorizations, approvals or notices which
have already been obtained or are not

A-1



--------------------------------------------------------------------------------



 



required under applicable law) in connection with the conveyance of or grant of
a security interest in such Pre-Sale Receivable or the related Pre-Sale
Agreement and/or Pre-Sale Note, the Related Security and the related
Collections;
          (k) which (1) together with the Pre-Sale Agreement and/or Pre-Sale
Note related thereto, (x) has been duly authorized (if applicable), (y) is in
full force and effect, and (z) constitutes the legal, valid and binding
obligation of the Obligor thereof enforceable against such Obligor in accordance
with its terms, subject to Enforceability Exceptions, (2) has not been
satisfied, released, canceled, rescinded or subordinated in priority to any
other unsecured debt, nor has any instrument been executed which would effect
any such satisfaction, release, cancellation, rescission or subordination in
priority to any other unsecured debt, and (3) is not subject to any existing
dispute, right of rescission, setoff, recoupment, counterclaim or defense,
whether arising out of transactions concerning such Pre-Sale Receivable or
otherwise;
          (l) which, together with the Pre-Sale Agreement and/or Pre-Sale Note
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including laws, rules or regulations relating to truth in lending,
vacation time share sales, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no party to the Pre-Sale Agreement and/or Pre-Sale Note related thereto
is in violation of any such law, rule or regulation;
          (m) the Obligor of which is not an Affiliate of the Company, the
Company or a Developer (or any Subsidiary of the foregoing) which originated
such Pre-Sale Receivable or any Subsidiary thereof;
          (n) which was originated by an Eligible Developer, is related to an
Eligible Resort and secures an Eligible A, D & C Loan;
          (o) the Outstanding Balance of which does not exceed $100,000;
          (p) which is not subject to any withholding or other foreign tax
liability; and
          (q) the original maturity of which does not exceed 120 months;
provided, however, that Pre-Sale Receivables with an Outstanding Balance not in
excess of an amount equal to 5% times the aggregate Outstanding Balance may have
an original maturity greater than 120 months and not more than 144 months.

A-2



--------------------------------------------------------------------------------



 



ANNEX B
REQUIREMENTS FOR ELIGIBLE A, D & C LOANS
          Any A, D & C Loan satisfying the following conditions shall constitute
an “Eligible A, D & C Loan”:
          (a) (i) substantially complies with all applicable requirements of the
Originator Resource Guide or, to the extent of any substantial non-compliance
with such requirements, such non-compliance was approved by the Company’s credit
committee in accordance with the Originator Resource Guide and (ii) was
originated in accordance with the Originator Resource Guide;
          (b) if a Pre-Sale Loan, such Pre-Sale Loan is secured by Eligible
Pre-Sale Receivables;
          (c) in the case of a Pre-Sale Loan, which requires certain mandatory
payments or additional contributions of collateral in respect thereof to ensure
compliance with the A, D & C Loan’s borrowing base or other availability
provision;
          (d) in the case of a Pre-Sale Loan, the outstanding principal balance
under such Pre-Sale Loan shall not be less than the aggregate outstanding amount
of principal balance payable under the Pre-Sale Receivables securing such
Pre-Sale Loan.
          (e) the Developer that constitutes the Company under the applicable A,
D & C Loan Agreement and A, D & C Note is an Eligible Developer;
          (f) the servicing of such A, D & C Loan is performed in accordance
with the Originator Resource Guide;
          (g) such A, D & C Loan does not constitute a Defaulted A, D & C Loan;
          (h) the Collections for such Developer, its A, D & C Loan and its
Pre-Sale Receivables are deposited into an Eligible Deposit Account;
          (i) in the case of a Pre-Sale Loan, the A, D & C Loan Agreement
evidencing such Pre-Sale Loan sets forth an advance rate or similar provision
pursuant to which the Company extends credit to the Developer thereunder that is
not more than 90%;
          (j) the Obligor of which is a United States Person, is not an
Affiliate of any of the parties hereto, and is not a Governmental Authority;
          (k) is denominated and payable only in Dollars in the United States;
          (l) arises under an A, D & C Loan Agreement, an A, D & C Note and, in
the case of Construction Loans, a Mortgage, each of which is in full force and
effect and constitutes the legal, valid and binding obligation of the Obligor of
such A, D & C Loan and is not subject to

B-1



--------------------------------------------------------------------------------



 



any dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);
          (m) together with any related Pre-Sale Agreement, does not contravene
any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to usury), and with respect to
which none of the Company, the Company nor the Obligor is in violation of any
such law, rule or regulation;
          (n) arises under an A, D & C Loan Agreement which (i) does not require
the Obligor thereunder to consent to the transfer, sale or assignment of the
rights and duties of the Company thereunder (or, to the extent consent was
required, it was obtained) and (ii) does not contain a confidentiality provision
that purports to restrict the ability of the Agent to exercise its rights on
behalf of the Lenders under this Agreement, including, without limitation, the
Agent’s right to review the related Records;
          (o) from its date of origination, was serviced by the Company in
accordance with its customary policies and procedures;
          (p) the Company acquired it in good faith, for value and without
notice of any Lien other than Permitted Liens and Liens approved by the Agent;
          (q) all information provided by the Company to the Agent in writing
hereunder with respect thereto shall be true and correct in all material
respects;
          (r) with respect to Construction Loans, there exists either a legally
binding commitment from a title company to provide a mortgagee title insurance
policy, which policy shall insure the Company’s first priority Lien in respect
of the related Resort, subject to applicable title exceptions, or there exists a
mortgagee title insurance policy, which policy is in full force and effect and
insures the Company’s first priority Lien, subject to applicable title
exceptions, in respect of the related Resort;
          (s) the Developer has made a representation that it has and has
covenanted to maintain builder’s risk and general liability insurance in respect
of the Resort related to such A, D & C Loan unless the related Resort is not
subject to any construction at such time;
          (t) there has been no fraud, dishonesty or material misrepresentation
in connection with the origination of such A, D & C Loan;
          (u) in the case of a Construction Loan, the Company has security
interests in all material personal property and contractual rights related
thereto, each of which have been perfected by UCC filings in the appropriate
jurisdictions;
          (v) arises in the ordinary course of the Company’s Resort lending
business;
          (w) was not originated in or subject to the laws of a jurisdiction
whose laws would make such A, D & C Loan Agreement, or the assignment or pledge
of such A, D & C Loan Agreement under the Pledge Agreement or this Agreement,
unlawful, usurious, invalid or unenforceable;

B-2



--------------------------------------------------------------------------------



 



          (x) (x) is owned solely by the Company free and clear of all Liens,
other than Permitted Liens;
          (y) in the case of Construction Loans has a loan-to-cost ratio,
determined in accordance with the Originator Resource Guide, of no greater than
100%;
          (z) in the case of Construction Loans, the terms of the Mortgage
related thereto have not been impaired, waived, altered, satisfied,
subordinated, rescinded or modified in any respect, except for releases of such
Mortgage which are required to be granted under the express terms of the related
A, D & C Loan Agreement in connection with any sale of Timeshares pursuant to
the terms of such Mortgage, or otherwise required to be granted in connection
with the required public dedication of certain portions of the Resort or in
connection with store or restaurant facilities, lobbies or other similar
facilities, on to increase the loan amount in accordance with the Originator
Resource Guide;
          (aa) the Agent, for the benefit of the Lenders, has a valid and
perfected first priority Lien in such A, D & C Loan Agreement, A, D & C Note and
in the Related Security, and Collections with respect thereto, free and clear of
any Liens, other than Permitted Liens. No effective financing statement or other
instrument similar in effect covering such A, D & C Loan Agreement, A, D & C
Note or the Related Security and/or the Collections with respect thereto has at
any time been on file in any recording office except filings required to be made
under the Credit Documents;
          (bb) (i) the Company has not waived any default, breach, violation or
event of acceleration with respect to such A, D & C Loan Agreement other than in
accordance with the Originator Resource Guide, and (ii) on the date the A, D & C
Loan becomes a Pledged Loan, the Company had no knowledge that such A, D & C
Loan will not be paid in full;
          (cc) any Mortgage with respect to such Resort contains or shall
contain customary and enforceable provisions such as to render the rights and
remedies of the holder thereof adequate for the realization against the Resort
of the benefits of the security afforded thereby, including to the extent
permitted by applicable law, (a) in the case of a Mortgage designated as a deed
of trust, by trustee’s sale, (b) by judicial foreclosure or (c) by direct action
where permitted;
          (dd) except in connection with a trustee’s sale after default by the
Obligor, no fees and expenses are or will become payable by the Company or the
Agent to the trustee designated under any Mortgage with respect to a
Construction Loan constituting a deed of trust;
          (ee) with respect to any Mortgage with respect to such a Construction
Loan constituting a deed of trust, a trustee, duly qualified under applicable
law to serve as such, has been properly designated and currently so serves and
is named in such Mortgage;
          (ff) an opinion of counsel has been received by the Company with
respect to enforceability against the related Developer of the related A, D & C
Loan Agreement and A, D & C Note;

B-3



--------------------------------------------------------------------------------



 



          (gg) is not secured by a leasehold estate, provided that ancillary
buildings and ancillary facilities, such as construction staging areas, boat
docks and lobbies, may be secured by a leasehold estate;
          (hh) the Resort shall have been the subject of a duly executed and
proper “Phase One Environmental Audit Report” acceptable to the Company in
accordance with the Originator Resource Guide;
          (ii) the Developer or a guarantor with respect to such A, D & C Loan
is obligated to indemnify the Company and any assignee thereof, including the
Company and its assignee, against all environmental claims arising in connection
with any and all activity on the Resort;
          (jj) there is no proceeding pending for the total or partial
condemnation or taking by eminent domain of the related Resort;
          (kk) either contains a “due on sale” clause or provides that the
original Obligor (and any Guarantor) shall remain liable for the A, D & C Note
in the event of the transfer of the Resort;
          (ll) except in the case of the A, D & C Loans listed on Schedule V,
the Company is the sole lender; provided, however, the Company may grant
participations in such A, D & C Loan, if (i) the Company provides notice to the
Agent of any such participations, (ii) the Company remains the sole servicer
with respect to such A, D & C Loan, (iii) if such participation is created after
the Closing Date, the Company provides the Agent with a certificate of a
Responsible Officer stating that, to the best of such Responsible Officer’s
knowledge after due inquiry and with the advice of counsel, such participations
will not adversely affect either the Agent’s Lien in the A, D & C Loan and the
Related Security or the cash flows of the A, D & C Loan and attaching a fully
executed copy of each such participation agreement, and (iv) such participations
do not restrict in any way the ability of the Company to transfer such A, D & C
Loan and the Related Security; provided, further, that only the portion of such
A, D & C Loan retained by the Company after granting such participations shall
be eligible to be an Eligible A, D & C Loan;
          (mm) the buildings, fixtures and other improvements on the Resort
securing such Construction Loan have not suffered, in their entirety, any
material damage which is not covered by the builder’s risk and general liability
insurance or any other insurance in respect of such Resort;
          (nn) the Resort securing such Construction Loan is not the subject of
any materially adverse zoning determination;
          (oo) the Company or its current legal counsel has in its possession a
closing binder containing the closing documents with respect to such A, D & C
Loan; and
          (pp) any commitment extensions or payment extensions granted by the
Company or the Servicer with respect to such A, D & C Loan were granted (i) in
accordance with the Originator Resource Guide, (ii) in the good faith belief
that such extension will not have

B-4



--------------------------------------------------------------------------------



 



an adverse effect (other than a de minimis adverse effect) on the eventual
collectibility of such A, D & C Loan and is otherwise in the best interests of
the Company and (iii) in substantial conformity with the Company’s obligations
under Section 5.6 hereof.

B-5



--------------------------------------------------------------------------------



 



ANNEX C
REQUIREMENTS FOR AN ELIGIBLE DEVELOPER
          Any Developer satisfying the following conditions shall constitute an
“Eligible Developer”;
          (a) such Developer qualifies for extensions of credit from the Company
under the Originator Resource Guide and otherwise satisfies the requirements of
the Originator Resource Guide or is otherwise approved by all of the Lenders in
writing;
          (b) such Developer is not subject to an Insolvency Event;
          (c) such Developer (i) is not party to any action, suit, proceeding or
investigation in any court, or before any arbitrator of any kind, or before or
by any Governmental Authority and (ii) is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii),
individually or in the aggregate for all such actions, suits, proceedings and
investigations could reasonably be expected to have a Material Adverse Effect or
to have a material adverse effect on the ability of such Developer to perform
its obligations under any A, D & C Loan Agreement or A, D & C Note to which it
is a party and related documents, or on such Developer’s business generally;
          (d) such Developer is an entity duly organized under the laws of the
United States or any State thereof; and
          (e) prior to the first Loan Date relating to such Developer, the Agent
shall have received (x) audited consolidated financial statements for such
Developer with respect to such Developer’s then most recently completed fiscal
year for which financial statements have been, or have been required under the
applicable A, D & C Loan Agreement to have been, delivered to the Company,
together with a copy of an unqualified audit report for such year of such
Developer, prepared and certified by a nationally recognized independent public
accounting firm, and (y) unaudited consolidated financial statements of such
Developer with respect to such Developer’s then most recently completed fiscal
quarter for which financial statements have been, or have been required under
the applicable A, D & C Loan Agreement to have been, delivered to the Company,
and, in either case, since the date of such financial statements there shall not
have occurred an event which materially adversely affects the ability of such
Developer, to perform its obligations under any A, D & C Loan Agreement or A, D
& C Note to which it is a party.

C-1



--------------------------------------------------------------------------------



 



ANNEX D
REQUIREMENTS FOR AN ELIGIBLE RESORT
RELATED TO AN A, D & C LOAN
          Any Resort satisfying the following conditions shall constitute an
“Eligible Resort” under the terms of the Credit Agreement:
          (a) which is covered by a hazard insurance policy, and a casualty
insurance policy, the coverage of which equals or exceeds amounts reasonably
satisfactory to the Company;
          (b) which complies with the Originator Resource Guide and which has
been subject to on-site inspection in accordance with the Originator Resource
Guide;
          (c) which is in compliance with all material applicable Environmental
Laws;
          (d) no event has occurred (including without limitation any event
affecting the related Owners’ Association or the condition and maintenance of
such Resort) which materially adversely affects the construction of such Resort
and which is reasonably expected to have a material adverse effect on the
collectibility of any Pre-Sale Receivables related to such Resort;
          (e) such Resort it not the subject of any legal, judicial or
administrative proceeding, whether existing, threatened or pending, for the
total or partial condemnation of such Resort; and
          (f) for which all accrued and payable applicable taxes on the related
Resort have been paid in full.

D-1